Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application/Election/Restrictions
2.	Applicant’s election of Amyotrophic Lateral Sclerosis (ALS), TDP-43, neuron/CNS/brain, SEQ ID NO:13 and SEQ ID NOs: 19-21 in the reply filed on January 13, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Claims 1-99 are canceled. Claims 100-119 are pending. Claims 115-118 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Upon reconsideration, the election between SEQ ID NOs: 13-14 and between CDRs 1-3 of SEQ ID NOs: 19-21 and CDRs1-3 of SEQ ID: 22-24 is withdrawn because they are the sequences for heavy chain variable region and light chain variable regions of anti-TDP-43 antibody. Thus, the subject matter to the extent of SEQ ID NO:14 and SEQ ID NOs: 22-24 is included and under examination in this office action. Election was treated as without traverse in the reply filed on January 13, 2022. 
	
4.	Claims 100-114 and 119 are under examination with respect to Amyotrophic Lateral Sclerosis (ALS), TDP-43, neuron/CNS/brain, SEQ ID NOs:13-14 and SEQ ID NOs: 19-24 in this office action.
Priority
5.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed provisional application, Application No. 62/7564517 filed 11/6/18, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.  The instant application claims a method for treating and/or preventing a neurodegenerative disease comprising administering to a subject a microvascular endothelial cell or precursor thereof engineered to release a therapeutic protein or peptide at a site of therapeutic action, wherein the protein or peptide is an antibody or antibody fragment including anti-TDP-43 antibody, anti-Abeta antibody, anti-SOD-1 antibody, anti-FUS/TLS, anti-alpha-synuclein, anti-Tau protein and anti-IAPP, an antibody comprising CDRs1-3 having the recited SEQ ID NOs: or an antibody having the recited SEQ ID NOs:. The claimed method using an antibody having specific SEQ ID NOs: comprising CDRs1-3 having specific SEQ ID NOs: is not presented in the 
Therefore, the priority for the subject matter related to using the elected antibody comprising CDRs1-3 having specific SEQ ID NOs: 19-20 or having specific SEQ ID NO:13 or 14 (anti-TDP-43 antibody) in the instant application is Nov 6, 2019.

Information Disclosure Statement
6.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Specification
7.	The disclosure is objected to because of the following informalities: The use of the term “ZeocinTM” (p. 37), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. Appropriate correction is required.

8. 	The disclosure is objected to because of the following informalities: The format for a sequence identifier on p. 18 (SEQ ID NO.:25 or SEQ ID Nos:26-28), p. 29 (SEQ ID NO.:76 or SEQ ID NO.:77 or SEQ ID NO.:78 ), p. 30 (SEQ ID Nos:79-80), on p. 35 (SEQ ID Nos: 83 to 93) is incorrect. The correct format of a sequence identifier is “SEQ ID NO:x”. In this case, it should be “SEQ ID NOs: 79-80” or “SEQ ID NOs: 83-93”.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 104-106, 112 and 114 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 104-106, 112 and 114 are indefinite because:
i. Claim 104 recites the limitation "the patient to whom …" in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim. Claim 104 depends from claim 100 which recites “administering to a subject a cell, the cell being a microvascular endothelial cell or precursor thereof…”. It is unclear whether the limitation “the patient” recited in claim 104 is referred to “a subject” recited in claim 100, which renders the claim 104 indefinite. For examination purposes, the limitation “the patient” is interpreted as “the subject” as in claim 1. 
In addition, claim 4 recites both broad and narrow limitations. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “an autologous microvascular endothelial cell or a precursor thereof that is derived from the patient to whom it is administered”, which is any cell including unmodified cells, and the claim also depends from claim 100 that recites “a microvascular endothelial cell, or precursor thereof, engineered to release a therapeutic protein or peptide at a site of therapeutic action”, which is the narrower statement of the range/limitation because the 
ii. Claims 105-106 are indefinite as depending from an indefinite claim 104.
iii. Claim 106 recites the limitation "…the autologous transfected cells.…" in line 1 of the claim. There is insufficient antecedent basis for this limitation in the claim.
iv. Claims 112 and 114 recites both broad and narrow limitations. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 112 or 114 recites the broad recitation “wherein the antibody…comprises a polypeptide having an amino acid sequence at least 95% identical to….”, which does not necessarily have the CDRs1-3 recited in claim 111 or 113 because the claims recite “95% identical to the recited SEQ ID NO:” and encompass variants that may be within the CDRs1-3. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. —Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 104-106 112 and 114 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 104-106 are in an improper dependent form for failing to further limit the subject matter of the claim upon which it depends because claim 4 recites the limitation “an autologous microvascular endothelial cell or a precursor thereof that is derived from the patient to whom it is administered”, which is any cell including unmodified cells. However, the claim also depends from claim 100 that recites “a microvascular endothelial cell, or precursor thereof, engineered to release a therapeutic protein or peptide at a site of therapeutic action”, which is the narrower statement of the range/limitation because the microvascular endothelial cell, or precursor thereof are limited to those that have been engineered to release a therapeutic protein or peptide at a site of therapeutic action. Thus, claim 104-106 are in an improper dependent form for failing to further limit the subject matter of the claim upon which it depends. 
. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112

11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 100-114 and 119 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)”. See MPEP § 2164.01.
Claims 100-114 and 119 are drawn to a method for treating and/or preventing a neurodegenerative disease including amyotrophic lateral sclerosis (ALS) (elected), comprising administering to a subject a cell that is microvascular endothelial cell or precursor thereof engineered to release a therapeutic protein or peptide at a site of therapeutic action.
The claims encompass methods of treating, preventing and curing all forms of neurodegenerative diseases caused by all possible mechanisms in a subject in vivo using the claimed microvascular endothelial cell or precursor thereof engineered to release a therapeutic protein or peptide wherein the in view of paragraphs [0085]-[0089] and [0056]-[0058] of instant specification (based on published application). 
The instant invention is based on findings that 37-73% of the GFP expressed by Human endothelial precursor cells (HEPC.CB1) in the basolateral side of hCMEC/D3 cells (human cerebral microvessel endothelial cells; used as an in vitro model of the BBB), while from 27%-63% GFP expression was found on the apical side of the 
First, Applicant is not enabled for a method of preventing a person from getting a neurodegenerative disease including ALS or AD. The instant claims recite the limitation “treating and/or preventing a neurodegenerative disease", which encompasses preventing all forms of neurodegenerative diseases caused by all possible mechanisms using a microvascular endothelial cell or precursor thereof engineered to release all possible therapeutic protein or peptide in view of paragraphs [0085]-[0089] and [0056]-[0058] of instant specification (based on the specification in published application). However, neither the specification nor the prior art provides guidance as to how to prevent a person from having a neurodegenerative disease caused by all possible -amyloid deposits and neurofibrillary tangles in AD. They include genetic mutations affecting the processing of APP or other molecules involved in protein processing and targeting in view of Henstridge et al. (see p. 94, Henstridge et al., Nat. Rev. Neurosci. 2019; 20: 94-st col, 2nd paragraph, Tayebati, Mech. Ageing Dev. 2006. 127: 100-8) and Sarter (see p. 645, abstract, Sarter, Neurosci. and Biobehav. Rev. 2004. 28: 645-650). If the cause is due to genetic deficits or mutations, it is impossible to prevent a person from getting or developing AD because the gene mutation or gene deficiency is a natural process result. The specification fails to provide sufficient guidance as to enable one of skill in the art to practice the invention as it pertains to a method of prevention or curing. Further, Applicant also fails to provide specific guidance as to what specific amount of the claimed therapeutic protein or peptide or the claimed anti-TDP-43 Fab fragments released from the claimed microvascular endothelial cell or precursor thereof engineered to release all possible therapeutic protein or peptide can be used and thus would be effective to prevent different neurodegenerative diseases caused by any possible mechanisms including ALS or AD. Thus, a skilled artisan cannot contemplate a right amount to prevent the disease or to prevent a person from getting the disease. 

Second, based on the specification and the prior art, Applicant is enabled for reducing TDP-43 aggregates by anti-TDP-43 antibodies or anti-TDP43 Fab fragments in vitro based on a Thioflavin T (ThT)-binding assay in a test tube containing 30ug of TDP43 311-344/10ul PBS, wherein the anti-TDP-43 Fab fragments were expressed and isolated from HEK293 cells lines expressing the vector encoding anti-TDP-43 Fab fragments (Examples 4-5, figures 7A, 8 and 9A) or co-localization or integration of HEPC.CB1 into hCMEC/D3 cells in co-cultures of HEPC.CB1 with hCMEC/D3 or co-localization or integration of MAgEC cells with MBrMEC in co-cultures of MBrME with GFP-MAgECs in vitro (Examples 2-3, figures 3 and 4A-B). However, the claims are not 
The claims are not limited to an in vitro use but also encompass treatment and prevention of all forms of neurodegenerative diseases caused by all possible mechanisms in vivo by the claimed microvascular endothelial cell or precursor thereof engineered to release the structurally and functionally undefined therapeutic protein or peptide. The specification fails to provide sufficient guidance to enable a skilled artisan to practice the claimed invention without undue experimentation because the status of the treatment and/or prevention of neurodegenerative diseases caused by all possible mechanisms in vivo with structurally and functionally undefined therapeutic protein or peptide or the claimed anti-TDP-43 Fab fragments in the art is unclear and the breadth of the conditions encompassed within the recitation of neurodegenerative diseases and structurally and functionally undefined therapeutic protein or peptide is not limited (see paragraphs [0022] and [0058] of the published specification). The specification also provides no established correlation among all forms of neurodegenerative diseases caused by all possible mechanisms. The specification fails to provide sufficient guidance to enable one of skill in the art to practice the full scope of the claimed invention without undue experimentation because of the complexity and unpredictability of the diseases and failure to provide support a correlation between the pathogeneses st col, 2nd paragraph, Tayebati, Mech. Ageing Dev. 2006. 127: 100-8) and Sarter (see p. 645, abstract, Sarter, Neurosci. and Biobehav. Rev. 2004. 28: 645-650). The specification also fails to provide sufficient guidance as to what structural and functional relationship between the claimed structurally and functionally undefined therapeutic protein or peptide released from the claimed microvascular endothelial cell or precursor thereof engineered to release the therapeutic protein or peptide in treating and/or all forms of neurodegenerative diseases caused by all possible mechanisms, indicating undue experimentation is required by a skilled artisan while practicing the claimed invention. 
Each type of animal models of neurodegenerative diseases or each type of animal models of neurodegenerative diseases including ALS or AD only reflects part of st col, 2nd paragraph) and Sarter (see p. 645, abstract). Applicant obviously intended to treat all forms of neurodegenerative diseases caused by all possible mechanism including ALS or AD by using the claimed microvascular endothelial cell or precursor thereof engineered to release the structurally and functionally undefined therapeutic protein or peptide. However, the specification fails to provide a well-established correlation among different forms of neurodegenerative diseases caused by different mechanisms including ALS or AD. The specification fails to establish that different forms of neurodegenerative diseases caused by different mechanisms including ALS or AD can be treated by the same drugs or same conditions or have the same effects in response to the same drugs. Thus, it is unpredictable whether one treatment for one specific disorder can be applied to another disorder, indicating undue experimentation is required by a skilled artisan while practice the claimed invention. 
While the skill level in the art is high, the level of predictability is low. The molecular mechanisms underlying degeneration of motor neurons in ALS are unclear (see p.2-5 in Garbuzova-Davis et al., Front. Cell. Neurosci. 2014; doi:103389/fncel.2014.00021 and p. 2050, abstract in Morrice et al., Neural Regen. Res. 2018; 13:2050-2054. doi:10.4103/1673-5374.241445). The specification provides insufficient guidance to demonstrate that administration of the claimed microvascular endothelial cell or precursor thereof engineered to release the structurally and functionally undefined therapeutic protein or peptide or the claimed anti-TDP-43 Fab 
In addition, the molecular mechanisms underlying cognitive dysfunction or dementia of AD are unclear (see p. 94; Henstridge et al. Nat. Rev. Neurosci. 2019; 20: 94-107). The specification provides insufficient guidance to demonstrate that administration of the claimed the claimed microvascular endothelial cell or precursor thereof engineered to release the structurally and functionally undefined therapeutic protein or peptide or the claimed anti-TDP-43 Fab fragments can treat cognitive dysfunction or dementia in AD because Abeta accumulation and/or hyperphosphorylated tau is not the only cause of cognitive dysfunction or dementia in AD. Several factors and genes are involved in pathogenesis of AD including ageing, inflammation and immune response, APP, presenilin1/2, ApoE and genes involved in the amyloid cascade, genes involved in the mitochondrial cascade as taught by Swerdlow (p. 348-344, Swerdlow, Clin. Interv. Ageing 2007; 2:347-359), Atwood et al. (p. 33, abstract; Atwood et al., J. Alzheimer’s Disease; 2015; 47:33-47) and Henstridge et al. (p. 95-103; Henstridge et al., Nat. Rev. Neurosci. 2019; 20: 94-107). 
 as described in the instant case could only be used to screening for inhibiting the formation of A but not for evaluating the generation of A by the effects of -and -secretase, which is another molecular mechanism for the pathogenesis of AD (see p. 106, 1st col, 2nd paragraph, Tayebati. Mech. Ageing Dev. 2006. 127: 100-8). The art also recognizes that although the Morris water maze behavioral test is a popular choice used in studies determining effects of learning and memory, the test has been disappointing in the predictive validity of data from animal tests on learning and memory used to discover and characterize drugs for the treatment of cognitive impairment and dementia in clinical testing.  The animal tasks generate a high rate of false positive (see p. 646, 2nd col. 2nd paragraph) and the validity of the test itself is also a part of the research process (see p. 645, abstract, Sarter. Neurosci. and Biobehav. Rev. 2004. 28: 645-650). Thus, in order to closely reflect the data obtained from animal models to the real situation of Alzheimer’s disease in humans, it has been proposed that a rodent model should include 1) tests currently used to identify in rodents deficits associated with AD; 2) tests to identify Alzheimer-related signs in patients; and 3) tests that relate to theoretical constructs of human and animal cognition, which should include at least spatial learning and memory (such as Morris Water Maze and Radial Arm Maze), delayed recall match-to-sample, serial response learning, and visual discrimination (such as vertical vs. horizontal stimuli).(see p. 403, 
However, the specification fails to provide sufficient guidance or evidence to demonstrate that all forms of neurodegenerative diseases caused by different mechanisms including ALS or AD can be treated or prevented by the claimed structurally and functionally undefined therapeutic protein or peptide or the claimed anti-TDP-43 Fab fragments because there is no well-established correlation between the pathogeneses or causes of neurodegenerative diseases caused by all possible mechanisms and in vitro data shown in reducing TDP-43 aggregates by anti-TDP-43 antibodies or anti-TDP43 Fab fragments in vitro based on a Thioflavin T (ThT)-binding assay in a test tube, co-localization or integration of HEPC.CB1 into hCMEC/D3 cells in co-cultures of HEPC.CB1 with hCMEC/D3, co-localization or integration of MAgEC cells with MBrMEC in co-cultures of MBrME with GFP-MAgECs in vitro. Since the pathogenesis of neurodegenerative diseases including ALS or AD is complex and the causes of degeneration of motor neuron in ALS and/or dementia/cognitive dysfunction in AD have not been deciphered and are equally complex, it is unpredictable whether 
Further, the specification fails to provide sufficient guidance as to what the claimed structurally and functionally undefined therapeutic protein or peptide or other antibodies or peptides or other the claimed anti-TDP-43 Fab fragments released from a microvascular endothelial cell or precursor thereof at a site of therapeutic action are because a single amino acid change on a molecule or protein can abolish the activity or binding ability of the molecule or protein. For example, a substitution of lysine residue by glutamic acid at position 118 of acidic fibroblast growth factor results in a substantial loss of its biological activity including the binding ability to heparin and its receptor (Burgess et al. J of Cell Bio. 111:2129-2138, 1990). Further, even if an active or binding site were identified in the specification, they may not be sufficient, as the ordinary artisan would not immediately recognize that an active or binding site must assume the proper three-dimensional configuration to be active because conformation is dependent upon surrounding residues; i.e. substitution of non-essential residues can often destroy activity. In addition to a core determinant sequence, the protein-protein interaction also relies on the flanking or noncontiguous residues (see p. 445 the second column, first paragraph, Pawson et al. 2003, Science 300:445-452). The optimal binding motif for a domain is not necessarily suitable for physiological or in vivo interaction. The predictive data always need to be validated by actual analyses in cells (see p. 445, the third column, second paragraph, Pawson et al. 2003, Science 300:445-452). Alaoui-lsmaili 
Therefore, in view of the breadth of the claims, the lack of guidance in the specification, the limited examples, the unpredictability of inventions, and the current status of the art, undue experimentation would be required by one of skill in the art to perform in order to practice the full scope of the claimed invention as it pertains to a method for treating and/or preventing a neurodegenerative disease by the claimed microvascular endothelial cell or precursor thereof engineered to release a therapeutic protein or peptide at site of therapeutic action.  

Claim Rejections - 35 USC § 112
12.	Claims 100-114 and 119 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, 
Claims 100-114 and 119 encompass using a genus of microvascular endothelial cell (MEC) or precursor thereof engineered to release a genus of therapeutic proteins, peptides, antibodies or antibody fragments at a site of therapeutic action for treating and/or preventing a genus of neurodegenerative diseases. The specification has not disclosed sufficient species for the broad genus of engineered MECs or the broad genus of therapeutic proteins, peptides, antibodies, antibody fragments released at a site of therapeutic action for treating and/or preventing the genus of neurodegenerative diseases. The specification only describes reducing TDP-43 aggregates by anti-TDP-43 antibodies or anti-TDP43 Fab fragments in vitro based on a Thioflavin T (ThT)-binding assay in a test tube containing 30ug of TDP43 311-344/10ul PBS, wherein the anti-TDP-43 Fab fragments were expressed and isolated from HEK293 cells lines expressing the vector encoding anti-TDP-43 Fab fragments (Examples 4-5, figures 7A, 8 and 9A) or co-localization or integration of HEPC.CB1 into hCMEC/D3 cells in co-cultures of HEPC.CB1 with hCMEC/D3 or co-localization or integration of MAgEC cells with MBrMEC in co-cultures of MBrME with GFP-MAgECs in vitro (Examples 2-3, figures 3 and 4A-B). In addition, the specification only describes an anti-TDP-43 Fab fragment comprising a heavy chain variable region (HCVR) comprising SEQ ID NO:13 having CDRs1-3 of SEQ ID NOs: 19-21 and a light chain variable region (LCVR) comprising SEQ ID NO:14 having CDRs1-3 of SEQ ID NOs: 22-24 and DNA sequences encoding the anti-TDP-43 Fab thereof (see p. 9-16 of the instant specification) and an anti-Abeta Fab fragment comprising a HCVR comprising SEQ ID NO:94 having CDRs1-
 However, the claims are not limited to using the agents, antibodies and methods set forth above but also encompass using microvascular endothelial cell or precursor thereof engineered to release a genus of structurally and functionally undefined therapeutic proteins, peptides, antibodies, antibody fragments at a site of therapeutic action for treating and/or preventing a genus of neurodegenerative diseases.  

M.P.E.P. § 2163 instructs:
An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. . . . 
An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. . . . 
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” 
This standard has not been met in this case. From the specification, it is clear that Applicant is in possession of using anti-TDP-43 antibodies or anti-TDP43 Fab fragments to reduce TDP-43 aggregates in a test tube based on a ThT-binding assay, wherein the anti-TDP-43 antibodies or Fab fragments thereof comprising a HCVR comprising SEQ ID NO:13 having CDRs1-3 of SEQ ID NOs: 19-21 and a LCVR comprising SEQ ID NO:14 having CDRs1-3 of SEQ ID NOs: 22-24 and DNA molecules encoding the anti-TDP-43 antibodies or Fab fragments thereof. However, Applicant is not in possession of using other structurally and functionally undefined therapeutic proteins, peptides, antibodies, antibody fragments released from a microvascular endothelial cell or precursor thereof engineered to release the genus of therapeutic proteins, peptides, antibodies, antibody fragments at a site of therapeutic action or microvascular endothelial cell or precursor thereof engineered to release structurally and functionally undefined therapeutic proteins, peptides, antibodies, antibody fragments at a site of therapeutic action as described in the specification in treating and/or preventing all forms of neurodegenerative diseases caused by all possible mechanisms. The specification provides no identification of any particular portion of the structure that must be conserved. The instant specification fails at a site of therapeutic action or the claimed genus of structurally and functionally undefined therapeutic proteins, peptides, antibodies, antibody fragments released from the claimed genus of microvascular endothelial cell or precursor thereof described in the specification in treating and/or preventing all forms of neurodegenerative diseases caused by all possible mechanisms. There is no description of the conserved regions which are critical to the function of the claimed genus of therapeutic proteins, peptides, antibodies, antibody fragments released from a microvascular endothelial cell or precursor thereof at a site of therapeutic action. There is no description of the sites at which variability may be tolerated and there is no information regarding the relation of the structure of other structurally and functionally undefined therapeutic proteins, peptides, antibodies, antibody fragments to the function of anti-TDP-43 Fab fragments comprising a HCVR comprising SEQ ID NO:13 having CDRs1-3 of SEQ ID NOs: 19-21 and a LCVR comprising SEQ ID NO:14 having CDRs1-3 of SEQ ID NOs: 22-24 in reducing TDP-43 aggregates in a test tube based on a ThT-binding assay or therapeutic proteins, peptides, antibodies, antibody fragments released from a microvascular endothelial cell or precursor thereof engineered to release the genus of therapeutic protein or peptide at a site of therapeutic action or even in treating and/or preventing all forms of neurodegenerative diseases caused by all possible mechanisms. 
In addition, it is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which 
at a site of therapeutic action might be and whether other therapeutic proteins, peptides, antibodies, antibody fragments can be used for treating and/or preventing all forms of neurodegenerative diseases caused by all possible mechanisms.  Since the common characteristics/features of other therapeutic proteins, peptides, antibodies, antibody fragments released from a microvascular endothelial cell or precursor thereof at a site of therapeutic action are unknown, a skilled artisan cannot envision the functional correlations of the genus with the claimed invention.   Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of therapeutic proteins, peptides, antibodies, antibody fragments.
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of therapeutic proteins, peptides, antibodies, antibody fragments released from a microvascular endothelial cell or precursor thereof engineered to release the genus of therapeutic proteins, peptides, antibodies, antibody fragments, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  
Therefore, the claimed method has not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163.
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 102
14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 100, 104-107 and 110 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guha et al. (US9314486, issued Apr 19, 2016, priority Feb 16, 2007)
Claims 100, 104-107 and 110 are drawn to a method for treating and/or preventing a neurodegenerative disease, comprising administering to a subject a cell that is microvascular endothelial cell or precursor thereof engineered to release a therapeutic protein or peptide at a site of therapeutic action. Dependent claims are directed to the microvascular endothelial cell or a precursor thereof is an autologous microvascular endothelial cell or a precursor thereof that is derived from the subject to whom it is administered including bone marrow, brain CNS, heart, liver or pancreas (claim 105), wherein the autologous transfected cells are delivered to and/or past the BBB and/or delivered into the brain (claim 106), the method allows homing properties of an autologous microvascular endothelial cell or precursor thereof to transfer molecules 
Guha et al. (US9314486) teaches a method for treating brain injury (i.e. a neurodegenerative disease), comprising administering to a subject ex vivo cells engineered to express and release a protein or peptide at the site of injury, wherein the ex vivo cells include human umbilical microvascular endothelial cells or human brain microvascular endothelial cells or precursors thereof, wherein the protein or peptide includes growth factors including HGF, EGF, FGF, VEGF, NGF, CNTF, Noggin, which meet the limitations recited in claims 100, 104-107 and 110 (see col. 30, line 16-col. 32, line 51; col. 39-42, example 5; col. 42, claims 1-4; col. 11, lines 42 to col. col. 15, line 13; col. 15, lines 33-49; lines 55-56; col. 3, lines 45-59; col. 4, lines 4-col. 5, line 15; col. 6, lines 20-54; col. 7, lines 1-63; col. 9, lines 17-33; col. 2, lines 33-65). Guha also teaches that the microvascular endothelial cell or a precursor thereof is an autologous microvascular endothelial cell or a precursor thereof that is derived from the subject to whom it is administered including bone marrow, brain CNS, heart, liver or pancreas as in claim 105 (see col. 15, lines 55-57; col. 17, lines 19-35). Guha also teaches that the autologous transfected cells are delivered to and/or past the BBB and/or delivered into the brain as in claim 106 and the homing properties of an autologous microvascular endothelial cell or precursor thereof to transfer molecules in an organospecific manner as in claim 107 because Guha teaches intrathecal administration and cells are transduced with targeted adenoviral vectors to specific cells in organs including brain (see col. 34, line 56; col. 32, lines 5-52; col. 7, lines 40-55) and also teaches that the action site is neuron, CNS, brain, liver, pancreas or heart as in claim 110 (see col. 8, . 

15.	Claims 100, 103-107 and 110 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guha et al. (US2017/0035938, published Feb 9, 2017, priority Feb 16, 2007, as in IDS) 
Guha et al. (US2017/0035938) teaches a method for treating brain injury or a neurodegenerative disease including Alzheimer’s disease, Parkinson’s disease, comprising administering to a subject ex vivo cells engineered to express and release a protein or peptide at the site of injury, wherein the ex vivo cells include human umbilical microvascular endothelial cells or human brain microvascular endothelial cells or precursors thereof, wherein the protein or peptide includes growth factors including HGF, EGF, FGF, VEGF, neurotrophins (NGF/BDNF/NT3(, PDGF, GCSF, EPO, CNTF, Noggin, which meet the limitations recited in claims 100, 103-107 and 110 (see abstract; paragraphs [0019]-[0025]; [0026]; [0034]-[0035]; [0030]-[0031]; [0084]-[0088]; [0090];[0099]-[0100] [0149]-[0157]; [0181]-[0189], examples 5-; p.23-24, claims 1-2, 5-6, 15-16, 21-22, 25, 30, 32-36, 40 and 44). Guha also teaches that the microvascular endothelial cell or a precursor thereof is an autologous microvascular endothelial cell or a precursor thereof that is derived from the subject to whom it is administered including bone marrow, brain CNS, heart, liver or pancreas as in claim 105 (see paragraphs [0021], [0033];[0084], [0087]).  Guha also teaches that the autologous transfected cells are delivered to and/or past the BBB and/or delivered into the brain as in claim 106 and the homing properties of an autologous microvascular endothelial cell or precursor .

Conclusion

16.	NO CLAIM IS ALLOWED.

Anti-TDP43 SEQ ID NOs:
SEQ ID	HC	HCSP	HCVR	HCDRs1-3	H-const	LC	LCSP	LCVR	LCDRs1-3	L-const
Protein:		17	13	19-21	15		18	14	22-24	16
DNA		2	1		3		5	4		6
Anti-TDP43 Alignment
HC
SEQ ID NO:13 	 1 QVQLQQSGAELARPGASVKLSCKASGYTFTSYGISWVRQRTGQGLEWIGEIYPRRGNTYY 60
SEQ ID NO:19	 1 ------------------------------SYGIS-------------------------  5
SESQ ID NO:20	 1 -------------------------------------------------EIYPRRGNTYY 11
SEQ ID NO:21	

SEQ ID NO:13	61 NEKFKGKATLTAYKSSGTAYMELRSLTSEDSAVFFCARGGIYYGNLFDYWGQGTTLTVSS 120
SEQ ID NO:19	   ------------------------------------------------------------  
SEQ ID NO:20	12 NEKFKG------------------------------------------------------  17
SEQ ID NO:21	 1 --------------------------------------GGIYYGNLFDY-----------  11

LC
SEQ ID NO:14	 1 QAVVTQESALTTSPGETVTLTCRSSTGAVTTSNYANWVQEKPDHLFTGLIGGTNNRAPGV 60
SEQ ID NO:22	 1 ----------------------RSSTGAVTTSNYAN------------------------ 14
SEQ ID NO:23	 1 ---------------------------------------------------GTNNRAP-- 7
SEQ ID NO:24

SEQ ID NO:14	61 PARFSGSLIGDKAALTITGAQTEDEAIYFCALWFSNHWVFGGGTKLTVLG 110
SEQ ID NO:22	   --------------------------------------------------
SEQ ID NO:23	   --------------------------------------------------
SEQ ID NO:24	 1 ------------------------------ALWFSNHWV-----------   9

Anti-Abeta SEQ ID NOs:
SEQ ID	HC	HCSP	HCVR	HCDRs1-3	H-const	LC	LCSP	LCVR	LCDRs1-3	L-const
Protein:	32	34	94	36-38	15	33	35	31	39-41	16
DNA		11	7		9		12	8		10

Protein			42	44-46				43	47-49
			50	54-56				52	57-59
			51					53
			60	68-70				61	71-72/73-75
			62					63
			64					65
			66					67
Anti-Abeta alignment
HC
SEQ ID NO:94	 1 QVQLQQSGAELVKPGASVKISCKASGYAFSNYWMNWVKQRPGKGLEWIGQIYPGDGDTNY 60
SEQ ID NO:36	 1 ------------------------------NYWMN-------------------------  5
SEQ ID NO:37	 1 -------------------------------------------------QIYPGDGDTNY 11
SEQ ID NO:38

SEQ ID NO:94	61 NGKFKGKATLTADKSSSTAYMQLSSLTSEDSAVYFCARGDYWGQGTTLTVSS 112
SEQ ID NO:36	   ----------------------------------------------------	
SEQ ID NO:37	12 NGKFKG----------------------------------------------
SEQ ID NO:38	 1 --------------------------------------GDY-----------   3

LC 
SEQ ID NO:31	 1 DIVMTQSPSSLAMSVGQKVTMSCKSSQSLLNSSNQKNYLAWYQQKPGQSPKLLVYFASTR 60
SEQ ID NO:39	 1 -----------------------KSSQSLLNSSNQKNYLA-------------------- 17
SEQ ID NO:40	 1 -------------------------------------------------------FASTR  5
SEQ ID NO:41	   ------------------------------------------------------------

SEQ ID NO:31	61 ESGVPDRFIGSGSGTDFTLTISSVQAEDLADYFCQQHYNTPLTFGAGTKLELK 113
SEQ ID NO:39	   -----------------------------------------------------
SEQ ID NO:40	 6 ES---------------------------------------------------   7
SEQ ID NO:41	 1 ----------------------------------QQHYNTPLT----------   9

17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Klein et al. (Hum. Gene Thera. 2005; 16:509-521) teaches a method of transplanting human neural progenitor cells modified with a lentivirus to secrete GDNF (hNPC-GDNF) into the lumbar spinal cord of rats overexpressing SOD1G93A, a rat model of ALS (see p. 509, abstract; p. 511; p. 513-518).

Korbelin et al. (EMBO Mol. Med., 2016; 8:609-625) teaches a method for treating neovscular and neurological diseases, comprising administering to a subject a brain microvascular endothelial cell-specific viral vector AAV capsid BR1 (see p. 609-625).
Garbuzova-Davis et al. (Stem Cells, 2017; 35:1246-1258) teaches a method of intravenously transplanting human bone marrow endothelial progenitor cells (hBMEPCs) to repair blood-brain barrier impairment in ischemic stroke rats (see p. 1246, abstract; p. 1248; p. 1249-1255).
Paul et al. (US2019/0153471, published May 23, 2019, priority April 29, 2016) teaches a method for treating neurodegenerative diseases including ALS or AD using an AAV vector encoding antibodies or antibody fragments or antibody like polypeptides (see abstract; p. 242-247; p. 267-268, claims 40-70).
Freskgard et al. (US2017/0128581, published May 11, 2017, priority Feb 19, 2014) teaches a method of treating neurodegenerative diseases including ALS or AD using a blood brain barrier (BBB) shuttle, wherein the BBB shuttle comprises a brain effector entity and a brain targeting peptide comprising a three amino acid peptide motif, or a brain effector entity, a linker and a brain targeting peptide comprising a three amino acid peptide motif;  wherein the brain effector entity includes neurological disorder drugs, neurotrophic factors, growth factors, enzymes, cytotoxic agents, antibodies directed to a brain target, monoclonal antibodies directed to a brain target, peptides directed to a brain target; and wherein the brain target includes beta-secretase 1, Abeta, 
Lannfelt et al. (US2019/0225699, published Jul 25, 2019,  priority Jul 14, 2016) teaches a method for treating a neurodegenerative disease, comprising administering to a subject a brain delivery protein comprising a target binding antibody which binds to a target in a mammalian brain and two carrier moieties, wherein each of the carrier moieties are capable of monovalent interaction with a protein expressed on a blood brain barrier (BBB) endothelial cell, and each of the carrier moieties is linked to a C-terminal end of the target binding antibody, wherein protein expressed on the BBB endothelial cell includes TfR, InsR, Insulin-like growth factor receptor, Lrp8, Lrp1, CD98, TMEM50A, glut1, Basigin (BSG) and heparin-binding epidermal growth factor-like growth factor and wherein the target in the brain includes Abeta, alpha-synuclein, SOD, huntingtin, transthyretine, P-secretase 1, EGF, EGFR2, Tau, phosphorylated Tau, Apolipoprotein E4, CD20, prion protein, leucine rich repeat kinase 2, parkin, preseninlin 2, gamma-secretase, death receptor 6, amyloid precursor protein, p75 neurotrophin receptor, neuregulin and caspase 6 (see paragraphs [0024]-[0060]; p. 8012, examples 2-5; p. 13-14, claims 1-30).

Sequence alignment
SEQ ID NO:13
BCG30675

XX
AC   BCG30675;
XX
DT   17-DEC-2015  (first entry)
XX
DE   Anti-RNF43 antibody SC37.244 heavy chain variable region, SEQ ID 252.
XX
KW   E3 ubiquitin protein ligase RNF43; Immunoglobulin G2a;
KW   RING finger protein 43; RNF124; antibody; antibody therapy; cancer;
KW   colorectal tumor; cytostatic; cytotoxin; diagnostic test;
KW   heavy chain variable region; immuno-diagnosis; immunoconjugate;
KW   lung tumor; metastasis; neoplasm; pharmaceutical;
KW   prophylactic to disease; therapeutic.
XX
OS   Mus musculus.
XX
FH   Key             Location/Qualifiers
FT   Region          1..30
FT                   /label= FR1
FT   Region          31..35
FT                   /label= CDR1
FT   Region          36..49
FT                   /label= FR2
FT   Region          50..66
FT                   /label= CDR2
FT   Region          67..98
FT                   /label= FR3
FT   Region          99..109
FT                   /label= CDR3
FT   Region          110..120
FT                   /label= FR4
XX
CC PN   WO2015164392-A2.
XX
CC PD   29-OCT-2015.
XX
CC PF   21-APR-2015; 2015WO-US026904.
XX
PR   21-APR-2014; 2014US-0982294P.
XX
CC PA   (STEM-) STEMCENTRX INC.
XX
CC PI   Aujay M,  Boontanrart M,  Dylla SJ,  Liu D,  Rokkam D;
XX
DR   WPI; 2015-66249X/77.
DR   N-PSDB; BCG30674.
XX
CC PT   New antibody drug conjugate for use in producing a pharmaceutical 
CC PT   composition for treating cancer, where the cancer is selected from 
CC PT   colorectal cancer or lung cancer.
XX
CC PS   Example 9; SEQ ID NO 252; 190pp; English.
XX
CC   The present invention relates to a novel antibody drug conjugate which is
CC   useful for producing a pharmaceutical composition for treating cancer. 
CC   The conjugate comprises an anti-RING finger protein 43 (RNF43) (also 
CC   known as E3 ubiquitin-protein ligase RNF43 or RNF124) antibody, a linker 
CC   and a cytotoxin. The invention further provides: (1) an isolated antibody
CC   that binds to a human RNF43 protein of SEQ ID NO: 5 (see BCG30443), and 
CC   competes for binding to the RNF43 protein with an antibody comprising a 
CC   light chain variable (VL) region of SEQ ID NO: 78 or 110 (see BCG30502 or
CC   BCG30534) and a heavy chain variable (VH) region of SEQ ID NO: 80 or 112 
CC   (see BCG30504 or BCG30536); (2) a humanized antibody that binds to the 
CC   human RNF43 protein comprising a light chain of SEQ ID NO: 273 or 276 
CC   (see BCG30696 or BCG30699); and a heavy chain of SEQ ID NO: 275 or 278 
CC   (see BCG30698 or BCG30701); (3) a nucleic acid encoding the light chain 
CC   or heavy chain of (2); (4) a vector comprising the nucleic acid of (3); 
CC   and (5) a host cell comprising the vector of (4). The cancer is 
CC   colorectal cancer or lung cancer. The antibody drug conjugate can be 
CC   effectively used in the treatment, diagnosis or prophylaxis of cancer and
CC   any recurrence or metastasis, and helps to develop more targeted and 
CC   potent therapies for proliferative disorders. The present sequence is a 
CC   mouse anti-RNF43 antibody (immunoglobulin (Ig)G2a/kappa isotype) SC37.244
CC   VH region which is useful for treating cancer.
XX
SQ   Sequence 120 AA;

  Query Match             88.8%;  Score 564;  DB 22;  Length 120;
  Best Local Similarity   90.0%;  
  Matches  108;  Conservative    4;  Mismatches    8;  Indels    0;  Gaps    0;

Qy          1 QVQLQQSGAELARPGASVKLSCKASGYTFTSYGISWVRQRTGQGLEWIGEIYPRRGNTYY 60
              |||||||||||||||||||||||||||||||||||||:|||||||||||||:|| |||||
Db          1 QVQLQQSGAELARPGASVKLSCKASGYTFTSYGISWVKQRTGQGLEWIGEIFPRTGNTYY 60

Qy         61 NEKFKGKATLTAYKSSGTAYMELRSLTSEDSAVFFCARGGIYYGNLFDYWGQGTTLTVSS 120
              |||||||||||| ||| ||||||||||||||||:|||||  |  : ||||||||||||||
Db         61 NEKFKGKATLTADKSSSTAYMELRSLTSEDSAVYFCARGDYYGSSSFDYWGQGTTLTVSS 120

US-15-305-861-252
; Sequence 252, Application US/15305861
; Publication No. US20170073430A1
; GENERAL INFORMATION
;  APPLICANT: Stem CentRx, LLC
;  TITLE OF INVENTION: NOVEL ANTI-RNF43 ANTIBODIES AND METHODS OF USE
;  FILE REFERENCE: sc3701.pct // S69697 1210WO
;  CURRENT APPLICATION NUMBER: US/15/305,861
;  CURRENT FILING DATE: 2016-10-21
;  PRIOR APPLICATION NUMBER: 61/982,294
;  PRIOR FILING DATE: 2014-04-21
;  NUMBER OF SEQ ID NOS: 306
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 252
;  LENGTH: 120
;  TYPE: PRT
;  ORGANISM: Mus musculus
;  FEATURE:
;  NAME/KEY: misc_feature
;  OTHER INFORMATION: SC37.244 Heavy Chain Variable Region
US-15-305-861-252

  Query Match             88.8%;  Score 564;  DB 16;  Length 120;
  Best Local Similarity   90.0%;  
  Matches  108;  Conservative    4;  Mismatches    8;  Indels    0;  Gaps    0;

Qy          1 QVQLQQSGAELARPGASVKLSCKASGYTFTSYGISWVRQRTGQGLEWIGEIYPRRGNTYY 60
              |||||||||||||||||||||||||||||||||||||:|||||||||||||:|| |||||
Db          1 QVQLQQSGAELARPGASVKLSCKASGYTFTSYGISWVKQRTGQGLEWIGEIFPRTGNTYY 60

Qy         61 NEKFKGKATLTAYKSSGTAYMELRSLTSEDSAVFFCARGGIYYGNLFDYWGQGTTLTVSS 120
              |||||||||||| ||| ||||||||||||||||:|||||  |  : ||||||||||||||
Db         61 NEKFKGKATLTADKSSSTAYMELRSLTSEDSAVYFCARGDYYGSSSFDYWGQGTTLTVSS 120

SEQ ID NO:14
AXV38108
ID   AXV38108 standard; protein; 110 AA.
XX
AC   AXV38108;
XX
DT   15-APR-2010  (first entry)
XX
DE   Murine anti-Notch1 antibody 52M51 light chain variable region SEQ 8.
XX
KW   52M51; NOTCH1; Notch-1 receptor; antibody; antibody therapy;
KW   bladder cancer; breast tumor; cancer; colorectal tumor; cytostatic;
KW   dermatological; diagnostic test; endocrine-gen.; gastrointestinal tumor;
KW   gastrointestinal-gen.; glioblastoma; gynecological; head and neck tumor;
KW   hepatocellular carcinoma; hepatotropic; hybridoma;
KW   light chain variable region; liver tumor; lung tumor; melanoma; neoplasm;
KW   nephrotropic; ovary tumor; pancreas tumor; prognosis; prostate tumor;
KW   renal tumor; respiratory-gen.; stem cell; therapeutic; tumor suppressor;
KW   uropathic; uterine cervix tumor; BOND_PC; Ig lambda-chain V-J-region;
KW   Ig rearranged lambda light chain variable region;
KW   immunoglobulin L-chain V-region; GO2474; GO3823; GO4812; GO5524; GO6955;
KW   GO6959; GO42612.
XX
OS   Mus musculus.
XX
CC PN   WO2010005567-A2.
XX
CC PD   14-JAN-2010.
XX
CC PF   08-JUL-2009; 2009WO-US003995.
XX
PR   08-JUL-2008; 2008US-0079095P.
PR   07-NOV-2008; 2008US-0112699P.
PR   07-NOV-2008; 2008US-0112701P.

CC PA   (ONCO-) ONCOMED PHARM INC.
XX
CC PI   Axelrod FT,  Bruhns MF,  Gurney AL,  Hoey TC;
XX
DR   WPI; 2010-A66349/13.
DR   N-PSDB; AXV38107.
DR   PC:NCBI; gi197724.
XX
CC PT   New isolated antibody that specifically binds to a non-ligand binding 
CC PT   membrane proximal region of an extracellular domain of human Notch1 
CC PT   receptor and inhibits tumor growth, useful for treating cancer.
XX
CC PS   Claim 34; SEQ ID NO 8; 94pp; English.
XX
CC   The present invention relates to a novel antibody that specifically binds
CC   to a non-ligand binding membrane proximal region of an extracellular 
CC   domain of human Notch1 receptor and inhibits tumor growth. The invention 
CC   in particular provides the means and methods for the diagnosis, 
CC   characterization, prognosis and treatment of cancer and specifically 
CC   targeting cancer stem cells. The invention further claims: (1) an 
CC   isolated antibody that competes with the antibody for specific binding to
CC   the non-ligand binding membrane proximal region of an extracellular 
CC   domain of human Notch1; (2) an isolated polypeptide comprising: (a) a 
CC   polypeptide having the amino acid sequence of fully defined 122-125 amino
CC   acids (AXV38114 or AXV38124) given in the specification; and/or (b) a 
CC   polypeptide having the amino acid sequence of fully defined 110-115 amino
CC   acids (AXV38108, AXV38128, or AXV38132) given in the specification; (3) 
CC   an antibody comprising the same heavy and light chain variable regions as
CC   a polypeptide encoded by a plasmid on deposit as ATCC Patent Deposit 
CC   Designation PTA-9549; (4) an antibody produced by the hybridoma cell line
CC   deposited on deposit as ATCC Patent Deposit Designation PTA-9405; (5) a 
CC   pharmaceutical composition comprising the antibody or polypeptide and at 
CC   least one additional anti-cancer agent; (6) an isolated polynucleotide 
CC   molecule comprising a polynucleotide that encodes the antibody or 
CC   polypeptide; (7) an expression vector comprising the polynucleotide 
CC   molecule; (8) a host cell comprising the expression vector; (9) a host 
CC   cell comprising the polynucleotide molecule; (10) a hydridoma cell line 
CC   on deposit as ATCC Patent Deposit Designation PTA-9405; (11) a cell line 
CC   producing the antibody; (12) a method of inhibiting activity of Notch1 in
CC   a cell comprising contacting the cell with the antibody or polypeptide; 
CC   (13) a method of inhibiting growth of a tumor in a subject comprising 
CC   administering to the subject an antibody or polypeptide; (14) a method of
CC   reducing tumorigenicity of a tumor that comprises cancer stem cells in a 
CC   subject comprising administering to the subject an antibody or 
CC   polypeptide, where the frequency or number of cancer stem cells in the 
CC   tumor is reduced by administration of the antibody or polypeptide; and 
CC   (15) a method of treating cancer in a subject comprising administering to
CC   the subject an antibody or polypeptide. The antibody is useful for 
CC   inhibiting activity of Notch1 in a cell, inhibiting growth of a tumor in 
CC   a subject, and treating cancer such as breast cancer, colorectal cancer, 
CC   hepatic cancer, kidney cancer, liver cancer, lung cancer, pancreatic 
CC   cancer, gastrointestinal cancer, melanoma, ovarian cancer, prostate 
CC   cancer, cervical cancer, bladder cancer, glioblastoma, and head and neck 
CC   cancer. The present sequence represents a murine anti-Notch1 antibody 
CC   fragment which was useful during the invention for characterizing, 
CC   diagnosing, and treating cancer and other diseases.
CC   
CC   Revised record issued on 30-MAR-2010 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 110 AA;

  Query Match             99.5%;  Score 577;  DB 17;  Length 110;
  Best Local Similarity   99.1%;  
  Matches  109;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QAVVTQESALTTSPGETVTLTCRSSTGAVTTSNYANWVQEKPDHLFTGLIGGTNNRAPGV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QAVVTQESALTTSPGETVTLTCRSSTGAVTTSNYANWVQEKPDHLFTGLIGGTNNRAPGV 60

Qy         61 PARFSGSLIGDKAALTITGAQTEDEAIYFCALWFSNHWVFGGGTKLTVLG 110
              |||||||||||||||||||||||||||||||||:||||||||||||||||
Db         61 PARFSGSLIGDKAALTITGAQTEDEAIYFCALWYSNHWVFGGGTKLTVLG 110

AZG08889
ID   AZG08889 standard; protein; 110 AA.
XX
AC   AZG08889;
XX
DT   28-APR-2011  (first entry)

DE   Anti-DLL4 antibody light chain variable region, AB030VL SEQ:89.
XX
KW   DLL4 protein; Delta-like protein ligand 4; antibody; antibody production;
KW   antibody therapy; antiinflammatory; antimicrobial-gen.;
KW   cardiovascular disease; cardiovascular-gen.; cytostatic; degeneration;
KW   dermatological; dermatological disease; endocrine disease;
KW   endocrine-gen.; fatigue; gammopathy; gastrointestinal disease;
KW   gastrointestinal-gen.; genetic disorder; genetic-disease-gen.;
KW   genitourinary disease; growth disorder; growth-disorder-gen.;
KW   gynecological; gynecology and obstetrics; hematological disease;
KW   hematological-gen.; immune disorder; immunomodulator; infection;
KW   inflammatory disease; injury; light chain variable region;
KW   metabolic disorder; metabolic-gen.; musculoskeletal disease;
KW   musculoskeletal-gen.; neoplasm; neurological disease; neuroprotective;
KW   ocular disease; ophthalmological; otorhinolaryngological disease;
KW   otorhinolaryngological-gen.; prophylactic to disease;
KW   psychiatric disorder; psychiatric-gen.; radiation injury;
KW   respiratory disease; respiratory-gen.; surgical procedure; surgical-gen.;
KW   uropathic; vulnerary; BOND_PC; Ig lambda-chain V-J-region;
KW   Ig rearranged lambda light chain variable region;
KW   immunoglobulin L-chain V-region.
XX
OS   Unidentified.
OS   Unidentified.
XX
CC PN   WO2011028811-A2.
XX
CC PD   10-MAR-2011.
XX
CC PF   01-SEP-2010; 2010WO-US047543.
XX
PR   01-SEP-2009; 2009US-0238908P.
PR   15-OCT-2009; 2009US-0251946P.
XX
CC PA   (ABBO ) ABBOTT LAB.
XX
CC PI   Ghayur T,  Liu J,  Manoj S,  Brophy SE;
XX
DR   WPI; 2011-C47109/21.
DR   PC:NCBI; gi197724.
XX
CC PT   New dual variable domain immunoglobulin binding protein useful for 
CC PT   treating e.g. rheumatoid arthritis, osteoarthritis, Crohn's disease, 
CC PT   ulcerative colitis, inflammatory bowel disease, asthma, psoriasis, 
CC PT   Grave's disease, nephrotic syndrome.
XX
CC PS   Disclosure; SEQ ID NO 89; 251pp; English.
XX
CC   The invention relates to a novel dual variable domain immunoglobulin 
CC   binding protein useful for diagnosis, prevention or treatment of acute 
CC   and chronic inflammatory diseases, cancer, and other diseases. The 
CC   binding protein binds a pair of antigens selected from MTX and mCD-3, MTX
CC   and mCD-19, MTX and hCD-3, MTX and hCD-19, MTX and CD-20, MTX and 
CC   epidermal growth factor receptor (EGFR), MTX and HER-2, and MTX and CD-3.
CC   Also claimed is: a binding protein conjugate comprising the binding 
CC   protein, an agent selected from an immunoadhesion molecule, an imaging 
CC   agent, a therapeutic agent, and a cytotoxic agent; an isolated nucleic 
CC   acid encoding a binding protein; a vector comprising the isolated nucleic
CC   acid; a host cell comprising the vector; a method of producing a binding 
CC   protein, involving culturing the host cell in culture medium under 
CC   conditions sufficient to produce the binding protein; a pharmaceutical 
CC   composition comprising the binding protein and a carrier; and a method of
CC   generating the dual variable domain immunoglobulin that binds two 
CC   antigens. The dual variable domain immunoglobulin binding protein is also
CC   used for treating immune disorder, musculoskeletal disease, infection, 
CC   dermatological disease, metabolic disorder, gastrointestinal disease, 
CC   endocrine disease, respiratory disease, surgical procedure, hematological
CC   disease, cardiovascular disease, genitourinary disease, neurological 
CC   disease, genetic disorder, gynecology and obstetrics, psychiatric 
CC   disorder, growth disorder, ocular disease, radiation injury, injury, 
CC   otorhinolaryngological disease, degeneration, neoplasm and fatigue. The 
CC   present sequence is an antibody light chain variable region used for 
CC   construction of the dual variable domain immunoglobulin binding protein 
CC   for treating cancer.
CC   
CC   Revised record issued on 11-APR-2011 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 110 AA;


  Best Local Similarity   99.1%;  
  Matches  109;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QAVVTQESALTTSPGETVTLTCRSSTGAVTTSNYANWVQEKPDHLFTGLIGGTNNRAPGV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QAVVTQESALTTSPGETVTLTCRSSTGAVTTSNYANWVQEKPDHLFTGLIGGTNNRAPGV 60

Qy         61 PARFSGSLIGDKAALTITGAQTEDEAIYFCALWFSNHWVFGGGTKLTVLG 110
              |||||||||||||||||||||||||||||||||:||||||||||||||||
Db         61 PARFSGSLIGDKAALTITGAQTEDEAIYFCALWYSNHWVFGGGTKLTVLG 110

AZH70749
ID   AZH70749 standard; protein; 110 AA.
XX
AC   AZH70749;
XX
DT   04-AUG-2011  (revised)
DT   09-JUN-2011  (first entry)
XX
DE   Anti-DLL-4 antibody light chain variable region, SEQ ID 85.
XX
KW   DLL4 protein; Delta-like protein ligand 4;
KW   acquired immune deficiency syndrome; addisons disease;
KW   adult respiratory distress syndrome; alcoholism; allergy;
KW   alpha-1 antitrypsin deficiency; analgesic; angina; antialcoholic;
KW   antiallergic; antianemic; antianginal; antiarteriosclerotic;
KW   antiarthritic; antiasthmatic; antibacterial; antibody;
KW   antibody engineering; antibody production; antibody therapy;
KW   anticoagulant; antidepressant; antidiabetic; antidote; antiinfertility;
KW   antiinflammatory; antilipemic; antimicrobial-gen.; antiparasitic;
KW   antiparkinsonian; antipsoriatic; asthma; atherosclerosis; cancer;
KW   cardiac failure; cardiant; cerebroprotective; cerebrovascular ischemia;
KW   chronic fatigue syndrome; crohns disease; cytostatic; dermatitis;
KW   dermatological; disseminated intravascular coagulation;
KW   encephalomyelitis; endocrine-gen.; female infertility; fungicide;
KW   gastrointestinal-gen.; genetic-disease-gen.; gout; gynecological;
KW   hearing loss; hematological-gen.; hemolytic anemia; hepatitis;
KW   hepatotropic; huntingtons chorea; hypotensive; immunomodulator;
KW   immunosuppressive; insulin-dependent diabetes mellitus; intoxication;
KW   kawasaki disease; leishmania infection; light chain variable region;
KW   lyme disease; major depressive disorder; metabolic-gen.; migraine;
KW   mucocutaneous candidiasis; musculoskeletal-gen.;
KW   mycobacterium leprae infection; mycobacterium tuberculosis infection;
KW   myelitis; myocardial disease; nephrotic syndrome; nephrotropic;
KW   neuroleptic; neuroprotective; nootropic; osteoarthritis; pain;
KW   parasitic infection; parkinsons disease; phlebothrombosis;
KW   plasmodium falciparum infection; premature ovarian failure; protozoacide;
KW   psoriasis; psychiatric-gen.; pulmonary hypertension; radiation injury;
KW   reiter syndrome; respiratory-gen.; rheumatic fever; rheumatoid arthritis;
KW   schizophrenia; scleroderma; septic shock; skin burns;
KW   systemic lupus erythematosus; therapeutic; thromboangiitis obliterans;
KW   thrombocytopenia; thrombolytic; thyroiditis; tuberculostatic;
KW   ulcerative colitis; uropathic; uveitis; vasotropic; vulnerary;
KW   wegener granulomatosis; BOND_PC; Ig lambda-chain V-J-region;
KW   Ig rearranged lambda light chain variable region;
KW   immunoglobulin L-chain V-region.
XX
OS   Unidentified.
XX
CC PN   WO2011050262-A2.
XX
CC PD   28-APR-2011.
XX
CC PF   22-OCT-2010; 2010WO-US053730.
XX
PR   23-OCT-2009; 2009US-00605094.
XX
CC PA   (ABBO ) ABBOTT LAB.
XX
CC PI   Ghayur T,  Morgan-Lappe SE,  Reilly EB,  Kingsbury GA,  Phillips A;
CC PI   Wang J,  Bell RL,  Norvell SM,  Li Y,  Liu J,  Ying H,  Liu Z;
XX
DR   WPI; 2011-E48157/33.
DR   PC:NCBI; gi197724.
XX
CC PT   New binding protein comprising a polypeptide chain useful to treat e.g. 
CC PT   rheumatoid arthritis, osteoarthritis, Lyme arthritis, systemic lupus 
CC PT   erythematosus, Crohn's disease, AIDS, dilated cardiomyopathy, malaria and
CC PT   leprosy.
XX

XX
CC   The present invention relates to novel multivalent binding proteins (dual
CC   variable domain immunoglobulins (DVD-Igs)) that are capable of binding to
CC   two or more antigens. The multivalent binding protein comprises a general
CC   structure: VD1-(X1)n-VD2-C-(X2)n, wherein VD1 is a first variable domain,
CC   VD2 is a second variable domain, C is a constant domain, X1 represents a 
CC   linker peptide, X2 represents an Fc region and n is 0 or 1. The invention
CC   also provides a binding protein conjugate comprising the multivalent 
CC   binding protein conjugated either to an immunoadhesion molecule, an 
CC   imaging agent, a therapeutic agent or a cytotoxic agent; an isolated 
CC   nucleic acid encoding the multivalent binding protein; a vector 
CC   comprising the nucleic acid; a host cell comprising the vector; a method 
CC   for producing the multivalent binding protein; a therapeutic composition 
CC   comprising the multivalent binding protein and a carrier and a method for
CC   improving the characteristics of the multivalent binding protein. The 
CC   multivalent binding protein is useful in treating rheumatoid arthritis, 
CC   osteoarthritis, Lyme arthritis, systemic lupus erythematosus, Crohn's 
CC   disease, ulcerative colitis, insulin dependent diabetes mellitus, 
CC   thyroiditis, asthma, psoriasis, dermatitis scleroderma, atherosclerosis, 
CC   disseminated intravascular coagulation, Kawasaki's disease, nephrotic 
CC   syndrome, chronic fatigue syndrome, Wegener's granulomatosis, chronic 
CC   active hepatitis, uveitis, septic shock, parasitic diseases, acute 
CC   transverse myelitis, Huntington's chorea, Parkinson's disease, stroke, 
CC   hemolytic anemia, heart failure, Addison's disease, adult respiratory 
CC   distress syndrome, Reiter's disease, atopic allergy, chronic 
CC   mucocutaneous candidiasis, AIDS, dilated cardiomyopathy, female 
CC   infertility, premature ovarian failure, gouty arthritis, pulmonary 
CC   hypertension secondary to connective tissue disease, acute rheumatic 
CC   fever, autoimmune thrombocytopenia, depression, schizophrenia, acute and 
CC   chronic pain, cancer, alpha-1-antitrypsin deficiency, angina pectoris, 
CC   burns, chronic alcoholism, chronic salicylate intoxication, 
CC   encephalomyelitis, ionizing radiation exposure, leishmaniasis, leprosy, 
CC   malaria, migraine headache, mycobacterium tuberculosis infection, 
CC   thromboangiitis obliterans, venous thrombosis and autoimmune hearing 
CC   loss. The present sequence is a light chain variable region useful in 
CC   generating the dual variable domain immunoglobulin (DVD-Ig) of the 
CC   invention.
CC   
CC   Revised record issued on 25-JUL-2011 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 110 AA;

  Query Match             99.5%;  Score 577;  DB 18;  Length 110;
  Best Local Similarity   99.1%;  
  Matches  109;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QAVVTQESALTTSPGETVTLTCRSSTGAVTTSNYANWVQEKPDHLFTGLIGGTNNRAPGV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QAVVTQESALTTSPGETVTLTCRSSTGAVTTSNYANWVQEKPDHLFTGLIGGTNNRAPGV 60

Qy         61 PARFSGSLIGDKAALTITGAQTEDEAIYFCALWFSNHWVFGGGTKLTVLG 110
              |||||||||||||||||||||||||||||||||:||||||||||||||||
Db         61 PARFSGSLIGDKAALTITGAQTEDEAIYFCALWYSNHWVFGGGTKLTVLG 110

AZL23096
ID   AZL23096 standard; protein; 110 AA.
XX
AC   AZL23096;
XX
DT   01-SEP-2011  (first entry)
XX
DE   Mouse anti-notch1 antibody 52M51 light chain variable region SEQ:8.
XX
KW   NOTCH1 protein; Notch-1 receptor; acute myelogenous leukemia;
KW   antibody therapy; cell growth; cytostatic; hematological-gen.;
KW   hodgkins disease; light chain variable region; multiple myeloma;
KW   t-cell acute lymphoblastic leukemia; therapeutic; BOND_PC;
KW   Ig lambda-chain V-J-region;
KW   Ig rearranged lambda light chain variable region;
KW   immunoglobulin L-chain V-region.
XX
OS   Mus sp.
XX
FH   Key             Location/Qualifiers
FT   Region          23..36
FT                   /label= CDR1
FT                   /note= "Complementarity determining region 1"
FT   Region          52..58
FT                   /label= CDR2

FT   Region          91..106
FT                   /label= CDR3
FT                   /note= "Complementarity determining region 3"
XX
CC PN   WO2011088215-A2.
XX
CC PD   21-JUL-2011.
XX
CC PF   13-JAN-2011; 2011WO-US021135.
XX
PR   13-JAN-2010; 2010US-0294762P.
PR   05-NOV-2010; 2010US-0410651P.
XX
CC PA   (ONCO-) ONCOMED PHARM INC.
XX
CC PI   Van Der Horst ETH;
XX
DR   WPI; 2011-J41270/49.
DR   N-PSDB; AZL23095.
DR   PC:NCBI; gi197724.
XX
CC PT   Treating a hematologic cancer in a subject comprises administering to the
CC PT   subject an antibody that specifically binds a non-ligand binding membrane
CC PT   proximal region of an extracellular domain of human Notch1.
XX
CC PS   Claim 6; SEQ ID NO 8; 80pp; English.
XX
CC   The invention relates to a novel method of treating a hematologic cancer 
CC   in a subject. The method comprises administering to the subject a 
CC   therapeutically effective amount of an antibody that specifically binds a
CC   non-ligand binding membrane proximal region of an extracellular domain of
CC   human notch1. The invention further claims for: a method of inhibiting 
CC   growth of a hematologic cancer; and a method of reducing the 
CC   tumorigenicity of a hematologic cancer. The methods are useful for 
CC   treating a hematologic cancer selected from acute myelogenous leukemia, 
CC   hodgkins lymphoma, multiple myeloma or T-cell acute lymphoblastic 
CC   leukemia, preferably T-cell acute lymphoblastic leukemia. The present 
CC   sequence is a mouse anti-notch1 antibody light chain variable region, 
CC   used in the invention for treating a hematologic cancer.
CC   
CC   Revised record issued on 24-AUG-2011 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 110 AA;

  Query Match             99.5%;  Score 577;  DB 18;  Length 110;
  Best Local Similarity   99.1%;  
  Matches  109;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QAVVTQESALTTSPGETVTLTCRSSTGAVTTSNYANWVQEKPDHLFTGLIGGTNNRAPGV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QAVVTQESALTTSPGETVTLTCRSSTGAVTTSNYANWVQEKPDHLFTGLIGGTNNRAPGV 60

Qy         61 PARFSGSLIGDKAALTITGAQTEDEAIYFCALWFSNHWVFGGGTKLTVLG 110
              |||||||||||||||||||||||||||||||||:||||||||||||||||
Db         61 PARFSGSLIGDKAALTITGAQTEDEAIYFCALWYSNHWVFGGGTKLTVLG 110

BBE79034
ID   BBE79034 standard; protein; 110 AA.
XX
AC   BBE79034;
XX
DT   22-MAY-2014  (first entry)
XX
DE   Mouse anti-Notch1 antibody 52M51 light chain variable region, SEQ 8.
XX
KW   Notch-1 receptor; antibody; antibody production; antibody therapy;
KW   apoptosis stimulation; cell growth; cell proliferation; cell signaling;
KW   chronic lymphocytic leukemia; chronic myelocytic leukemia;
KW   cutaneous t-cell lymphoma; cytostatic; diffuse large b-cell lymphoma;
KW   hairy cell leukemia; hematological neoplasm; hematological-gen.;
KW   hybridoma; light chain variable region; mantle cell lymphoma;
KW   non-hodgkin lymphoma; therapeutic.
XX
OS   Mus sp.
XX
CC PN   WO2014047426-A1.
XX
CC PD   27-MAR-2014.
XX

XX
PR   21-SEP-2012; 2012US-0704016P.
PR   14-NOV-2012; 2012US-0726182P.
PR   14-MAR-2013; 2013US-0782411P.
XX
CC PA   (ONCO-) ONCOMED PHARM INC.
XX
CC PI   Hoey TC,  Kapoun AM,  Wang M,  Lin TTT,  Cain JA,  Dupont J;
XX
DR   WPI; 2014-F51581/27.
DR   N-PSDB; BBE79033.
XX
CC PT   Use of antibody that specifically binds human Notch 1 and comprises three
CC PT   heavy and three light chain complementarity determining regions, each 
CC PT   with specific amino acid sequence, to treat hematologic cancer e.g. 
CC PT   chronic lymphocytic leukemia.
XX
CC PS   Claim 3; SEQ ID NO 8; 104pp; English.
XX
CC   The present invention relates to a method for use of an antibody for 
CC   treating hematologic cancer (chronic lymphocytic leukemia) in a subject. 
CC   The antibody specifically binds to human Notch 1 and comprises three 
CC   heavy and three light chain complementarity determining regions (CDR's). 
CC   The antibody is a humanized version of the antibody produced by a 
CC   hybridoma cell line (deposited under ATCC52M51 or Patent Deposit no PTA-
CC   9405, which is encoded by a polynucleotide deposited with the ATCC as 
CC   52M51-H4L3 or Patent Deposit PTA-9549 or the antibody produced by the 
CC   hybridoma cell line deposited with the ATCC as 52M51 or Patent Deposit 
CC   PTA-9405). The invention includes a method for treating hematologic 
CC   cancer selected from chronic lymphocytic leukemia (CLL), hairy cell 
CC   leukemia, chronic myelogenous leukemia (CML), non-Hodgkin lymphoma, 
CC   diffuse large B-cell lymphoma (DLBCL), mantle cell lymphoma (MCL), or 
CC   cutaneous T-cell lymphoma (CTCL), where the hematologic cancer comprises 
CC   NOTCH 1 activating mutation. The antibody: acts as an antagonist of 
CC   NOTCH1 and modulates NOTCH1 activity or signaling; inhibits activation of
CC   NOTCH1; inhibits release of intracellular domain (ICD) of NOTCH1; 
CC   inhibits growth and proliferation of cancer cells by preventing or 
CC   reducing metastasis of cancer stem or by triggering apoptosis; reduces 
CC   tumorigenicity of cancer cells thereby increasing survival rate of the 
CC   patient. The present sequence represents a DNA encoding mouse anti-Notch1
CC   antibody 52M51 light chain variable (VL) region, which is useful for 
CC   treating hematologic cancer using the method described in the invention.
XX
SQ   Sequence 110 AA;

  Query Match             99.5%;  Score 577;  DB 21;  Length 110;
  Best Local Similarity   99.1%;  
  Matches  109;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QAVVTQESALTTSPGETVTLTCRSSTGAVTTSNYANWVQEKPDHLFTGLIGGTNNRAPGV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QAVVTQESALTTSPGETVTLTCRSSTGAVTTSNYANWVQEKPDHLFTGLIGGTNNRAPGV 60

Qy         61 PARFSGSLIGDKAALTITGAQTEDEAIYFCALWFSNHWVFGGGTKLTVLG 110
              |||||||||||||||||||||||||||||||||:||||||||||||||||
Db         61 PARFSGSLIGDKAALTITGAQTEDEAIYFCALWYSNHWVFGGGTKLTVLG 110

BCE12735
ID   BCE12735 standard; protein; 110 AA.
XX
AC   BCE12735;
XX
DT   05-NOV-2015  (first entry)
XX
DE   Anti-notch 1 antibody light chain variable region, SEQ ID 14.
XX
KW   Notch-1 receptor; adenocarcinoma; adenoid tumor; analgesic; antibody;
KW   antibody therapy; cytostatic; hematological-gen.; immunomodulator;
KW   light chain variable region; pain; screening; therapeutic.
XX
OS   Mus sp.
XX
CC PN   WO2015134627-A1.
XX
CC PD   11-SEP-2015.
XX
CC PF   04-MAR-2015; 2015WO-US018756.
XX
PR   07-MAR-2014; 2014US-0949511P.
PR   17-JUN-2014; 2014US-0013226P.

CC PA   (ONCO-) ONCOMED PHARM INC.
XX
CC PI   Cancilla B,  Dupont J,  Kapoun AM;
XX
DR   WPI; 2015-54114W/64.
DR   N-PSDB; BCE12734.
XX
CC PT   Treating adenoid cystic carcinoma in subject, involves administering to 
CC PT   subject Notch1-binding agent.
XX
CC PS   Claim 28; SEQ ID NO 14; 98pp; English.
XX
CC   The present invention relates to a method for treating adenoid cystic 
CC   carcinoma in a subject. The method involves: a) determining if the 
CC   adenoid cystic carcinoma has an increased level or elevated level of 
CC   Notch 1 intracellular domain (ICD) as compared to a predetermined level 
CC   of Notch 1 ICD or comprising a Notch 1 mutation; and b) administering to 
CC   the subject a therapeutically effective amount of a Notch 1-binding 
CC   agent. The invention further relates to: (1) a method for decreasing pain
CC   in a subject with adenoid cystic carcinoma by administering to the 
CC   subject a therapeutically effective amount of Notch 1-binding agent such 
CC   as an antibody; (2) a method for inhibiting growth of an adenoid cystic 
CC   carcinoma, decreasing the size of an adenoid cystic carcinoma by 
CC   contacting the carcinoma with Notch 1-binding agent; and (3) a method for
CC   selecting a subject with an adenoid cystic carcinoma for treatment with a
CC   Notch 1-binding agent. The present sequence represents an anti-Notch 1 
CC   antibody (52M51) light chain variable region without predicted signal 
CC   sequence, used in the method of the invention for treating an adenoid 
CC   cystic carcinoma in a subject.
XX
SQ   Sequence 110 AA;

  Query Match             99.5%;  Score 577;  DB 22;  Length 110;
  Best Local Similarity   99.1%;  
  Matches  109;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QAVVTQESALTTSPGETVTLTCRSSTGAVTTSNYANWVQEKPDHLFTGLIGGTNNRAPGV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QAVVTQESALTTSPGETVTLTCRSSTGAVTTSNYANWVQEKPDHLFTGLIGGTNNRAPGV 60

Qy         61 PARFSGSLIGDKAALTITGAQTEDEAIYFCALWFSNHWVFGGGTKLTVLG 110
              |||||||||||||||||||||||||||||||||:||||||||||||||||
Db         61 PARFSGSLIGDKAALTITGAQTEDEAIYFCALWYSNHWVFGGGTKLTVLG 110

BCK86370
ID   BCK86370 standard; protein; 110 AA.
XX
AC   BCK86370;
XX
DT   25-FEB-2016  (first entry)
XX
DE   Anti-Notch1 antibody 52M51 light chain variable region, SEQ ID:24.
XX
KW   NOTCH1 protein; Notch pathway inhibitor; Notch-1 receptor;
KW   Wnt pathway inhibitor; antibody; antibody therapy; antidiarrheic;
KW   antidote; atrophy; b-cell lymphoma; brain tumor; breast tumor;
KW   colon tumor; cytostatic; diarrhea; gastrointestinal bleeding;
KW   gastrointestinal-gen.; growth-disorder-gen.; hemostatic;
KW   hyperproliferation; light chain variable region; liver tumor; lung tumor;
KW   pancreas tumor; skin cancer; t-cell lymphoma; therapeutic; toxicity;
KW   uterine cervix tumor.
XX
OS   Unidentified.
XX
CC PN   WO2016007775-A1.
XX
CC PD   14-JAN-2016.
XX
CC PF   09-JUL-2015; 2015WO-US039790.
XX
PR   11-JUL-2014; 2014US-0023554P.
PR   09-DEC-2014; 2014US-0089425P.
XX
CC PA   (GETH ) GENENTECH INC.
CC PA   (REGC ) UNIV CALIFORNIA.
XX
CC PI   De Sauvage F,  Siebel C,  Biehs B,  Tian H;
XX
DR   WPI; 2016-04457D/13.
XX

CC PT   secretory metaplasia, and liver, lung, and heart toxicities, involves 
CC PT   administering wingless-type mmtv integration site family (Wnt) pathway 
CC PT   inhibitor to individual.
XX
CC PS   Disclosure; SEQ ID NO 24; 161pp; English.
XX
CC   The present invention relates to a method for alleviating toxicity 
CC   associated with Notch pathway inhibition. The method involves 
CC   administering to an individual being treated with a Notch pathway 
CC   inhibitor an effective amount of at least one Wnt pathway inhibitor, 
CC   where the Notch pathway inhibitor inhibits at least one protein selected 
CC   from the group consisting of Notch1, Notch2, Notch3, Notch4, delta-like 1
CC   (DLL1), DLL4, Jagged 1, Jagged 2, and the Wnt pathway inhibitor inhibits 
CC   at least one protein selected from Wnt, low-density lipoprotein receptor-
CC   related protein (LRP), R-spondin protein (RSPO) and Frizzled (Fzd). The 
CC   Notch pathway inhibitor is an antibody selected from the group consisting
CC   of anti-Notch antibody (Ab), anti-DLL antibody that binds to DLL4 and 
CC   VEGF, and the Wnt pathway inhibitor is selected from the group consisting
CC   of anti-LRP antibody, anti-Fzd antibody and anti-RSPO antibody. The 
CC   antibody comprises a heavy chain variable region (VH), a light chain 
CC   variable region (VL) and its hypervariable region (HVR) such as 
CC   complementarity determining region (CDR) and its structurally defined 
CC   hypervariable loops. The invention further discloses a method for 
CC   treating cancer, which involves administering at least one Notch pathway 
CC   inhibitor and Wnt pathway inhibitor to an individual with cancer. The 
CC   method of the invention is useful for alleviating toxicity associated 
CC   with notch pathway inhibition, selected from secretory metaplasia, liver 
CC   toxicity, where the liver toxicity is selected from sinusoidal dilation, 
CC   centrilobular hepatocyte atrophy, bile ductula proliferation and elevated
CC   alanine aminotransferase, lung toxicity, heart toxicity including 
CC   necrotic lesions, subcutaneous tumors and thymic atrophy, or diarrhea, 
CC   gastrointestinal bleeding or both, which is useful for treating cancer 
CC   selected from breast cancer, lung cancer, brain cancer, cervical cancer, 
CC   colon cancer, liver cancer, bile duct cancer, pancreatic cancer, skin 
CC   cancer, B-cell malignancies, and T-cell malignancies. The present 
CC   sequence represents an anti-Notch1 antibody 52M51 light chain variable 
CC   region, which is used in the method of alleviating toxicity associated 
CC   with Notch pathway inhibition.
XX
SQ   Sequence 110 AA;

  Query Match             99.5%;  Score 577;  DB 23;  Length 110;
  Best Local Similarity   99.1%;  
  Matches  109;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QAVVTQESALTTSPGETVTLTCRSSTGAVTTSNYANWVQEKPDHLFTGLIGGTNNRAPGV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QAVVTQESALTTSPGETVTLTCRSSTGAVTTSNYANWVQEKPDHLFTGLIGGTNNRAPGV 60

Qy         61 PARFSGSLIGDKAALTITGAQTEDEAIYFCALWFSNHWVFGGGTKLTVLG 110
              |||||||||||||||||||||||||||||||||:||||||||||||||||
Db         61 PARFSGSLIGDKAALTITGAQTEDEAIYFCALWYSNHWVFGGGTKLTVLG 110

BES79559
ID   BES79559 standard; protein; 110 AA.
XX
AC   BES79559;
XX
DT   08-FEB-2018  (first entry)
XX
DE   Anti-TIM-3 ABD VL domain SEQ:38350.
XX
KW   bispecific antibody; light chain variable region.
XX
OS   Synthetic.
XX
CC PN   WO2017218707-A2.
XX
CC PD   21-DEC-2017.
XX
CC PF   14-JUN-2017; 2017WO-US037555.
XX
PR   14-JUN-2016; 2016US-0350145P.
PR   22-JUN-2016; 2016US-0353511P.
PR   10-NOV-2016; 2016US-0420500P.
XX
CC PA   (XENC ) XENCOR INC.
XX
CC PI   Bernett M,  Moore G,  Desjarlais J,  Hedvat M,  Bonzon C,  Nisthal A;
XX

XX
CC PT   Heterodimeric antibody comprises first heavy chain, which comprises first
CC PT   variant Fc domain, and single chain Fv region binding to first antigen, 
CC PT   where scFv region comprises first variable heavy domain, light domain and
CC PT   charged scFv linker.
XX
CC PS   Example; SEQ ID NO 38350; 344pp; English.
XX
CC   The present invention relates to bispecific heterodimeric checkpoint 
CC   inhibitor antibodies. The antibodies comprise a first heavy chain, a 
CC   second heavy chain and a light chain. Also described: (1) a nucleic acid 
CC   composition, comprising a first nucleic acid encoding the first heavy 
CC   chain, a second nucleic acid encoding the second heavy chain, and a third
CC   nucleic acid encoding the light chain; (2) an expression vector 
CC   composition comprising a first expression vector comprising the first 
CC   nucleic acid, a second expression vector comprising the second nucleic 
CC   acid and a third expression vector comprising the third nucleic acid; (3)
CC   a host cell comprising the expression vector composition; and (4) a 
CC   method of preparing the heterodimeric antibody involving culturing the 
CC   host cell under appropriate conditions for expressing the antibody, and 
CC   recovering the antibody. The second variable heavy domain and light 
CC   domain form an antigen binding domain that binds a human checkpoint 
CC   receptor selected from human CTLA-4, PD-1 (programmed cell death 1) ,LAG-
CC   3 (lymphocyte-activation gene 3), TIM-3 (T cell immunoglobulin and mucin 
CC   domain 3) or TIGIT (T cell immunoreceptor with Ig and ITIM domains).
XX
SQ   Sequence 110 AA;

  Query Match             99.5%;  Score 577;  DB 25;  Length 110;
  Best Local Similarity   99.1%;  
  Matches  109;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QAVVTQESALTTSPGETVTLTCRSSTGAVTTSNYANWVQEKPDHLFTGLIGGTNNRAPGV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QAVVTQESALTTSPGETVTLTCRSSTGAVTTSNYANWVQEKPDHLFTGLIGGTNNRAPGV 60

Qy         61 PARFSGSLIGDKAALTITGAQTEDEAIYFCALWFSNHWVFGGGTKLTVLG 110
              |||||||||||||||||||||||||||||||||:||||||||||||||||
Db         61 PARFSGSLIGDKAALTITGAQTEDEAIYFCALWYSNHWVFGGGTKLTVLG 110


SEQ ID NO:31
AWP80396
ID   AWP80396 standard; protein; 113 AA.
XX
AC   AWP80396;
XX
DT   25-JUN-2009  (first entry)
XX
DE   Mouse anti-GDF-8 antibody RK22 light chain variable region SEQ ID:16.
XX
KW   bone repair; antibody production; immunoassay; protein detection;
KW   protein quantitation; prognosis; immuno-diagnosis; diagnostic test;
KW   prophylactic to disease; immunotherapy; antibody therapy; therapeutic;
KW   muscle disease; muscular-gen.; neuromuscular disease; neuroprotective;
KW   bone disease; osteopathic; metabolic bone disease; endocrine-gen.;
KW   obesity; anorectic; nutrition-disorder-gen.; metabolic disorder;
KW   metabolic-gen.; insulin dependent diabetes; antidiabetic;
KW   gastrointestinal-gen.; muscular dystrophy; growth-disorder-gen.;
KW   motor neurone disease; atrophy; carpal tunnel syndrome; muscle weakness;
KW   chronic obstructive pulmonary disease; respiratory-gen.; sarcopenia;
KW   cachexia; muscle wasting disease; non-insulin dependent diabetes;
KW   syndrome x; antianginal; vasotropic; insulin resistance;
KW   nutritional disorder; gonadal disease; testicular disease; uropathic;
KW   secondary hyperparathyroidism; osteoporosis; osteopenia; osteoarthritis;
KW   antiarthritic; antiinflammatory; vitamin deficiency; anorexia nervosa;
KW   eating-disorders-gen.; Myostatin; Growth differentiation factor 8; GDF-8;
KW   light chain variable region; antibody.
XX
OS   Mus musculus.
XX
FH   Key             Location/Qualifiers
FT   Region          24..40
FT                   /note= "CDR1"
FT   Region          56..62
FT                   /note= "CDR2"
FT   Region          95..103
FT                   /note= "CDR3"

CC PN   WO2009058346-A1.
XX
CC PD   07-MAY-2009.
XX
CC PF   31-OCT-2008; 2008WO-US012338.
XX
PR   01-NOV-2007; 2007US-0001783P.
XX
CC PA   (AMHP ) WYETH.
XX
CC PI   Collins-Racie LA,  Corcoran CJ,  Karim R,  Lavallie ER,  Marquette KA;
CC PI   Nowak JA,  Tan X,  Tchistiakova LG,  Veldman GM;
XX
DR   WPI; 2009-H91564/34.
DR   N-PSDB; AWP80395.
XX
CC PT   New antagonist specific for growth and differentiation factor 8, e.g. 
CC PT   polyclonal antibody, monoclonal antibody, and monospecific antibody, 
CC PT   useful to treat e.g. muscle disorders, neuromuscular disorders and bone-
CC PT   degenerative disorders.
XX
CC PS   Claim 6; SEQ ID NO 16; 168pp; English.
XX
CC   The present invention relates to a novel antagonist specific for growth 
CC   and differentiation factor 8 (GDF8). The antagonist is selected from a 
CC   polyclonal, monoclonal, monospecific, polyspecific, humanized, 
CC   tetrameric, tetravalent, multispecific, single chain, domain-specific, 
CC   single domain, or a domain-deleted antibody, or a minibody. The invention
CC   further discloses (i) a polynucleotide encoding the GDF8 antagonist 
CC   polypeptide, (ii) a host cell comprising the polynucleotide, where the 
CC   polynucleotide is operably linked to a regulatory sequence, (iii) a 
CC   vector comprising the polynucleotide, (iv) a method of preparing the GDF8
CC   antagonist, (v) an assay to detect the presence of GDF8 in a sample from 
CC   a subject, which involves (a) combining the sample, a capture agent, and 
CC   a detection reagent that specifically binds GDF8, and (b) detecting 
CC   whether or not specific binding occurs between the capture reagent and 
CC   GDF8, where the detection of specific binding indicates the presence of 
CC   GDF8 in the sample, (vi) an assay for quantitating GDF8 in a sample from 
CC   a subject, (vii) a kit for detecting the presence of or quantitating GDF8
CC   in a sample from a subject, (viii) an antibody specific for GDF8, and 
CC   (ix) a method of diagnosing, prognosing, or detecting whether a subject 
CC   is afflicted with a GDF8-associated disorder. The composition comprising 
CC   the GDF8 antagonist is useful for preparing a medicament for treating 
CC   GDF8-associated disorder in a mammalian subject. The method of the 
CC   invention is useful for treating, ameliorating, preventing, diagnosing, 
CC   prognosing, and/or monitoring GDF8-associated disorders e.g., muscle 
CC   disorders, neuromuscular disorders, bone-degenerative disorders, 
CC   metabolic or induced bone disorders, adipose disorders, glucose 
CC   metabolism disorders or insulin-related disorders, particularly in women 
CC   of child-bearing potential. The composition of the invention is also 
CC   useful for treating muscular dystrophy, amyotrophic lateral sclerosis 
CC   (ALS), muscle atrophy, organ atrophy, carpal tunnel syndrome, frailty, 
CC   congestive obstructive pulmonary disease, sarcopenia, cachexia, muscle 
CC   wasting syndromes, obesity, type-2 diabetes, impaired glucose tolerance, 
CC   metabolic syndromes, insulin resistance, nutritional disorders, premature
CC   gonadal failure, androgen suppression, secondary hyperparathyroidism, 
CC   osteoporosis, osteopenia, osteoarthritis, low bone mass, vitamin D 
CC   deficiency, and anorexia nervosa. The present sequence represents a mouse
CC   antibody RK22 light chain variable region (VL), which is used as an 
CC   antagonist for inhibiting the activity of a growth differentiation factor
CC   8 (GDF-8/myostatin) for treating, ameliorating, preventing, diagnosing, 
CC   prognosing, and/or monitoring GDF8-associated disorders.
XX
SQ   Sequence 113 AA;

  Query Match             99.5%;  Score 578;  DB 14;  Length 113;
  Best Local Similarity   99.1%;  
  Matches  112;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIVMTQSPSSLAMSVGQKVTMSCKSSQSLLNSSNQKNYLAWYQQKPGQSPKLLVYFASTR 60
              ||||||||||||||||||||||||||||||||:|||||||||||||||||||||||||||
Db          1 DIVMTQSPSSLAMSVGQKVTMSCKSSQSLLNSANQKNYLAWYQQKPGQSPKLLVYFASTR 60

Qy         61 ESGVPDRFIGSGSGTDFTLTISSVQAEDLADYFCQQHYNTPLTFGAGTKLELK 113
              |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ESGVPDRFIGSGSGTDFTLTISSVQAEDLADYFCQQHYNTPLTFGAGTKLELK 113

BGY71102
ID   BGY71102 standard; protein; 113 AA.
XX

XX
DT   26-DEC-2019  (first entry)
XX
DE   Anti-GDF8 monoclonal antibody VL, SEQ ID 174.
XX
KW   GDF-8; GDF8 protein; Growth and differentiation factor 8; anemia;
KW   antianemic; antiinflammatory; cancer; cytostatic; fibrosis;
KW   light chain variable region; lung disease; monoclonal antibody;
KW   muscle disease; muscular-gen.; nephrotropic; protein therapy;
KW   recombinant protein; renal disease; respiratory-gen.; therapeutic.
XX
OS   Unidentified.
XX
CC PN   WO2019213442-A1.
XX
CC PD   07-NOV-2019.
XX
CC PF   02-MAY-2019; 2019WO-US030469.
XX
PR   03-MAY-2018; 2018US-0666547P.
PR   14-DEC-2018; 2018US-0779998P.
XX
CC PA   (ACRO ) ACCELERON PHARMA INC.
XX
CC PI   Kumar R,  Sako DS,  Castonguay R,  Kuo T;
XX
DR   WPI; 2019-93764W/89.
XX
CC PT   New heteromultimer useful in pharmaceutical preparation for treating 
CC PT   pulmonary-related disease or condition, comprises activin type II 
CC PT   receptors A polypeptide and transforming growth factor-beta type II 
CC PT   receptor ectodomain polypeptide.
XX
CC PS   Claim 116; SEQ ID NO 174; 272pp; English.
XX
CC   The present invention relates to a novel heteromultimer, useful in a 
CC   pharmaceutical preparation for treating pulmonary-related disease or 
CC   condition. The heteromultimer comprises an activin type II receptor A 
CC   (ActRIIA) polypeptide and a transforming growth factor-beta type II 
CC   receptor (TGFbetaRII, TbetaRII) ectodomain polypeptide. The invention 
CC   further includes: (1) an isolated polynucleotide encoding the ActRIIA 
CC   polypeptide or a fusion protein and the TbetaRII polypeptide or a fusion 
CC   protein; (2) a recombinant polynucleotide comprising a promoter sequence 
CC   operably linked to the polynucleotide; (3) a cell comprising the 
CC   polynucleotide; (4) a method for preparing a heteromultimer; (5) a method
CC   for modulating the response of a cell to a TGFbeta superfamily member; 
CC   (6) a method for treating a disease or condition including pulmonary-
CC   related disease, cancer, kidney-related disease or anemia-related disease
CC   ; (7) a multispecific binder protein comprising a TbetaRII polypeptide 
CC   and a follistatin polypeptide or a TbetaRII polypeptide and an antibody 
CC   (monoclonal antibody, mAb) or its antigen-binding fragment capable of 
CC   binding to growth and differentiation factor 8 (GDF8) comprising 
CC   immunoglobulin (Ig) Fc region; (8) a polynucleotide or a collection of 
CC   polynucleotides capable of expressing the multispecific binder proteins; 
CC   (9) a vector or collection of vectors comprising the polynucleotide; (10)
CC   a host cell comprising and capable of expressing the polynucleotide or 
CC   the vector; (11) a fusion protein comprising the ActRIIA polypeptide and 
CC   TbetaRII polypeptide; and (11) an isolated polynucleotide encoding the 
CC   fusion protein. The heteromultimer of the invention is useful for 
CC   treating a disease or condition associated with a TGF-beta superfamily 
CC   member in a patient, pulmonary-related disease or condition, cancer, 
CC   kidney-related disease or condition, anemia or an anemia-related disease 
CC   or condition, muscle-related disease or condition or fibrotic or 
CC   sclerotic disease or condition in a patient, where pulmonary-related 
CC   disease or condition includes pulmonary hypertension, pulmonary arterial 
CC   hypertension, and idiopathic pulmonary fibrosis, kidney-related disease 
CC   or condition includes Alport syndrome, chronic kidney disease, polycystic
CC   kidney disease and renal fibrosis, anemia-related disease or condition 
CC   includes thalassemia, myelodysplastic syndrome, myelofibrosis, and sickle
CC   cell disease, muscle-related disease or condition includes muscular 
CC   dystrophy, Duchenne muscular dystrophy, Becker muscular dystrophy, 
CC   Charcot-Marie-Tooth, facioscapulohumeral muscular dystrophy, amyotrophic 
CC   lateral sclerosis, and sarcopenia, fibrotic or sclerotic disease or 
CC   condition includes systemic sclerosis, diffuse systemic sclerosis, 
CC   systemic sclerosis-interstitial lung disease, myelofibrosis, progressive 
CC   systemic sclerosis (PSS), or idiopathic pulmonary fibrosis, muscular 
CC   dystrophy, Duchenne muscular dystrophy, or Becker muscular dystrophy and 
CC   the disorder is associated with muscle fibrosis or muscle loss or muscle 
CC   wasting and cancer includes colon cancer, cutaneous t-cell lymphoma, 
CC   endocrine pancreas islet cell carcinoma, endometrial cancer, ependymoma, 

XX
SQ   Sequence 113 AA;

  Query Match             99.5%;  Score 578;  DB 29;  Length 113;
  Best Local Similarity   99.1%;  
  Matches  112;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIVMTQSPSSLAMSVGQKVTMSCKSSQSLLNSSNQKNYLAWYQQKPGQSPKLLVYFASTR 60
              ||||||||||||||||||||||||||||||||:|||||||||||||||||||||||||||
Db          1 DIVMTQSPSSLAMSVGQKVTMSCKSSQSLLNSANQKNYLAWYQQKPGQSPKLLVYFASTR 60

Qy         61 ESGVPDRFIGSGSGTDFTLTISSVQAEDLADYFCQQHYNTPLTFGAGTKLELK 113
              |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ESGVPDRFIGSGSGTDFTLTISSVQAEDLADYFCQQHYNTPLTFGAGTKLELK 113

BGY66087
ID   BGY66087 standard; protein; 113 AA.
XX
AC   BGY66087;
XX
DT   26-DEC-2019  (first entry)
XX
DE   Anti-GDF8/GDF13 antibody VL region, SEQ 174.
XX
KW   Bone morphogenetic protein-11 ligand; GDF-8; GDF11 protein; anemia;
KW   antianemic; antibody; antiinflammatory; cancer; cytostatic;
KW   differentiation factor 11; differentiation factor 8; fibrosis; growth;
KW   immune modulation; light chain variable region; lung disease;
KW   muscle disease; muscular-gen.; nephrotropic; prophylactic to disease;
KW   protein production; protein therapy; recombinant protein; renal disease;
KW   respiratory-gen.; therapeutic.
XX
OS   Unidentified.
XX
CC PN   WO2019213446-A1.
XX
CC PD   07-NOV-2019.
XX
CC PF   02-MAY-2019; 2019WO-US030475.
XX
PR   03-MAY-2018; 2018US-0666548P.
PR   14-DEC-2018; 2018US-0779992P.
XX
CC PA   (ACRO ) ACCELERON PHARMA INC.
XX
CC PI   Kumar R,  Sako DS,  Castonguay R,  Kuo T;
XX
DR   WPI; 2019-93764U/88.
XX
CC PT   New heteromultimer useful in pharmaceutical preparation for treating 
CC PT   pulmonary-related disease or condition, comprises activin type II 
CC PT   receptors B polypeptide and transforming growth factor-beta type II 
CC PT   receptor ectodomain polypeptide.
XX
CC PS   Claim 118; SEQ ID NO 174; 292pp; English.
XX
CC   The present invention relates to a novel heteromultimer which is used for
CC   preventing and treating pulmonary-related disease in a subject. The 
CC   heteromultimer is a fusion protein comprising an activin type II receptor
CC   B (ActRIIB) polypeptide of SEQ ID NO: 50 (see BGY65974) and a 
CC   transforming growth factor-beta type II receptor (TGF beta RII) 
CC   ectodomain polypeptide of SEQ ID NO: 1-2 (see BGY65926-BGY65927) linked 
CC   via a linker peptide of SEQ ID NO: 4-7 (see BGY65929-BGY65932), SEQ ID 
CC   NO: 19 (see BGY65944), SEQ ID NO: 21 (see BGY65946), SEQ ID NO: 25 (see 
CC   BGY65950), SEQ ID NO: 26 (see BGY65951), SEQ ID NO: 40 (see BGY65965) and
CC   SEQ ID NO: 64-67 (see BGY65988-seqid:67}). The invention further relates 
CC   to: (1) an isolated polynucleotide encoding the fusion protein; (2) a 
CC   recombinant polynucleotide comprising a promoter sequence operably linked
CC   to the polynucleotide; (3) a cell comprising the polynucleotide; (4) a 
CC   method for preparing the heteromultimer; (5) a method for modulating the 
CC   response of a cell to a TGF- beta superfamily member by exposing the cell
CC   to the heteromultimer; (6) a multispecific binder protein comprising a 
CC   TGF beta RII polypeptide and a follistatin polypeptide or a TGF beta RII 
CC   polypeptide and an antibody or its antigen-binding fragment capable of 
CC   binding to growth/differentiation factor 8 (GDF8) of SEQ ID NO: 149 (see 
CC   BGY66062); (7) a polynucleotide or collection of polynucleotides capable 
CC   of expressing any of the multispecific binder proteins; (8) a vector and 
CC   host cell comprising and capable of expressing the polynucleotide; (9) a 
CC   pharmaceutical composition comprising the heteromultimer or fusion 
CC   protein; and (10) a method for preventing and treating pulmonary-related 

CC   treating cancer (colon cancer, cutaneous t-cell lymphoma, endocrine 
CC   pancreas islet cell carcinoma, endometrial cancer, ependymoma, epithelial
CC   cancer), kidney-related disease (Alport syndrome, chronic kidney disease,
CC   polycystic kidney disease, renal fibrosis), anemia-related disease 
CC   (thalassemia, myelodysplastic syndrome, myelofibrosis, sickle cell 
CC   disease), muscle-related disease (muscular dystrophy, duchenne muscular 
CC   dystrophy, becker muscular dystrophy, charcot-marie-tooth, 
CC   facioscapulohumeral muscular dystrophy, amyotrophic lateral sclerosis, 
CC   sarcopenia) or fibrotic or sclerotic disease (systemic sclerosis, diffuse
CC   systemic sclerosis, systemic sclerosis-interstitial lung disease, 
CC   myelofibrosis, progressive systemic sclerosis (PSS) or idiopathic 
CC   pulmonary fibrosis) and pulmonary-related disease (pulmonary 
CC   hypertension, pulmonary arterial hypertension) in the subject.
XX
SQ   Sequence 113 AA;

  Query Match             99.5%;  Score 578;  DB 29;  Length 113;
  Best Local Similarity   99.1%;  
  Matches  112;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIVMTQSPSSLAMSVGQKVTMSCKSSQSLLNSSNQKNYLAWYQQKPGQSPKLLVYFASTR 60
              ||||||||||||||||||||||||||||||||:|||||||||||||||||||||||||||
Db          1 DIVMTQSPSSLAMSVGQKVTMSCKSSQSLLNSANQKNYLAWYQQKPGQSPKLLVYFASTR 60

Qy         61 ESGVPDRFIGSGSGTDFTLTISSVQAEDLADYFCQQHYNTPLTFGAGTKLELK 113
              |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ESGVPDRFIGSGSGTDFTLTISSVQAEDLADYFCQQHYNTPLTFGAGTKLELK 113

BGY71110
ID   BGY71110 standard; protein; 220 AA.
XX
AC   BGY71110;
XX
DT   26-DEC-2019  (first entry)
XX
DE   Anti-GDF8 mAb Ig kappa light chain, SEQ ID 182.
XX
KW   GDF-8; GDF8 protein; Growth and differentiation factor 8;
KW   Immunoglobulin kappa; anemia; antianemic; antiinflammatory; cancer;
KW   cytostatic; fibrosis; light chain; lung disease; monoclonal antibody;
KW   muscle disease; muscular-gen.; nephrotropic; protein therapy;
KW   recombinant protein; renal disease; respiratory-gen.; therapeutic.
XX
OS   Homo sapiens.
OS   Chimeric.
OS   Unidentified.
XX
CC PN   WO2019213442-A1.
XX
CC PD   07-NOV-2019.
XX
CC PF   02-MAY-2019; 2019WO-US030469.
XX
PR   03-MAY-2018; 2018US-0666547P.
PR   14-DEC-2018; 2018US-0779998P.
XX
CC PA   (ACRO ) ACCELERON PHARMA INC.
XX
CC PI   Kumar R,  Sako DS,  Castonguay R,  Kuo T;
XX
DR   WPI; 2019-93764W/89.
XX
CC PT   New heteromultimer useful in pharmaceutical preparation for treating 
CC PT   pulmonary-related disease or condition, comprises activin type II 
CC PT   receptors A polypeptide and transforming growth factor-beta type II 
CC PT   receptor ectodomain polypeptide.
XX
CC PS   Claim 122; SEQ ID NO 182; 272pp; English.
XX
CC   The present invention relates to a novel heteromultimer, useful in a 
CC   pharmaceutical preparation for treating pulmonary-related disease or 
CC   condition. The heteromultimer comprises an activin type II receptor A 
CC   (ActRIIA) polypeptide and a transforming growth factor-beta type II 
CC   receptor (TGFbetaRII, TbetaRII) ectodomain polypeptide. The invention 
CC   further includes: (1) an isolated polynucleotide encoding the ActRIIA 
CC   polypeptide or a fusion protein and the TbetaRII polypeptide or a fusion 
CC   protein; (2) a recombinant polynucleotide comprising a promoter sequence 
CC   operably linked to the polynucleotide; (3) a cell comprising the 
CC   polynucleotide; (4) a method for preparing a heteromultimer; (5) a method
CC   for modulating the response of a cell to a TGFbeta superfamily member; 

CC   related disease, cancer, kidney-related disease or anemia-related disease
CC   ; (7) a multispecific binder protein comprising a TbetaRII polypeptide 
CC   and a follistatin polypeptide or a TbetaRII polypeptide and an antibody 
CC   (monoclonal antibody, mAb) or its antigen-binding fragment capable of 
CC   binding to growth and differentiation factor 8 (GDF8) comprising 
CC   immunoglobulin (Ig) Fc region; (8) a polynucleotide or a collection of 
CC   polynucleotides capable of expressing the multispecific binder proteins; 
CC   (9) a vector or collection of vectors comprising the polynucleotide; (10)
CC   a host cell comprising and capable of expressing the polynucleotide or 
CC   the vector; (11) a fusion protein comprising the ActRIIA polypeptide and 
CC   TbetaRII polypeptide; and (11) an isolated polynucleotide encoding the 
CC   fusion protein. The heteromultimer of the invention is useful for 
CC   treating a disease or condition associated with a TGF-beta superfamily 
CC   member in a patient, pulmonary-related disease or condition, cancer, 
CC   kidney-related disease or condition, anemia or an anemia-related disease 
CC   or condition, muscle-related disease or condition or fibrotic or 
CC   sclerotic disease or condition in a patient, where pulmonary-related 
CC   disease or condition includes pulmonary hypertension, pulmonary arterial 
CC   hypertension, and idiopathic pulmonary fibrosis, kidney-related disease 
CC   or condition includes Alport syndrome, chronic kidney disease, polycystic
CC   kidney disease and renal fibrosis, anemia-related disease or condition 
CC   includes thalassemia, myelodysplastic syndrome, myelofibrosis, and sickle
CC   cell disease, muscle-related disease or condition includes muscular 
CC   dystrophy, Duchenne muscular dystrophy, Becker muscular dystrophy, 
CC   Charcot-Marie-Tooth, facioscapulohumeral muscular dystrophy, amyotrophic 
CC   lateral sclerosis, and sarcopenia, fibrotic or sclerotic disease or 
CC   condition includes systemic sclerosis, diffuse systemic sclerosis, 
CC   systemic sclerosis-interstitial lung disease, myelofibrosis, progressive 
CC   systemic sclerosis (PSS), or idiopathic pulmonary fibrosis, muscular 
CC   dystrophy, Duchenne muscular dystrophy, or Becker muscular dystrophy and 
CC   the disorder is associated with muscle fibrosis or muscle loss or muscle 
CC   wasting and cancer includes colon cancer, cutaneous t-cell lymphoma, 
CC   endocrine pancreas islet cell carcinoma, endometrial cancer, ependymoma, 
CC   and epithelial cancer.
XX
SQ   Sequence 220 AA;

  Query Match             99.5%;  Score 578;  DB 29;  Length 220;
  Best Local Similarity   99.1%;  
  Matches  112;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIVMTQSPSSLAMSVGQKVTMSCKSSQSLLNSSNQKNYLAWYQQKPGQSPKLLVYFASTR 60
              ||||||||||||||||||||||||||||||||:|||||||||||||||||||||||||||
Db          1 DIVMTQSPSSLAMSVGQKVTMSCKSSQSLLNSANQKNYLAWYQQKPGQSPKLLVYFASTR 60

Qy         61 ESGVPDRFIGSGSGTDFTLTISSVQAEDLADYFCQQHYNTPLTFGAGTKLELK 113
              |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ESGVPDRFIGSGSGTDFTLTISSVQAEDLADYFCQQHYNTPLTFGAGTKLELK 113

SEQ ID NO: 94
AEB08751
ID   AEB08751 standard; protein; 113 AA.
XX
AC   AEB08751;
XX
DT   08-SEP-2005  (first entry)
XX
DE   Anti-NOGO antibody heavy chain variable region SEQ ID NO 39.
XX
KW   cerebroprotective; vasotropic; neuroprotective; vulnerary; nootropic;
KW   antiparkinsonian; anticonvulsant; neuroleptic; antibody engineering;
KW   pharmaceutical; cerebrovascular ischemia; cardiovascular disease;
KW   neurological disease; brain injury; injury; spinal cord injury;
KW   Alzheimers disease; degeneration; dementia; neuropathy;
KW   parkinsons disease; Huntingtons chorea; genetic disorder;
KW   multiple sclerosis; immune disorder; Creutzfeldt Jakob disease;
KW   infection; schizophrenia; psychiatric disorder; motor neurone disease;
KW   cns-gen.; muscular-gen.; heavy chain variable region.
XX
OS   Homo sapiens.
XX
CC PN   WO2005061544-A2.
XX
CC PD   07-JUL-2005.
XX
CC PF   20-DEC-2004; 2004WO-GB005325.
XX

PR   22-DEC-2003; 2003GB-00029711.
XX
CC PA   (GLAX ) GLAXO GROUP LTD.
XX
CC PI   Ellis JH,  Eon-Duval A,  Grundy RI,  Hussain F,  Mcadam R;
CC PI   Plumpton C,  Prinjha RK,  Wilson PA;
XX
DR   WPI; 2005-479448/48.
DR   N-PSDB; AEB08757.
XX
CC PT   New antibody or its functional fragment that binds with and neutralizes 
CC PT   human neurite outgrowth useful for treating or prophylaxis of stroke and 
CC PT   other neurological disease e.g. traumatic brain injury, spinal cord 
CC PT   injury, Alzheimer's disease.
XX
CC PS   Claim 15; SEQ ID NO 39; 143pp; English.
XX
CC   The invention describes an antibody (A1) or its functional fragment, that
CC   binds with and neutralizes human neurite outgrowth (NOGO). Also described
CC   are: providing a first vector encoding a heavy chain of the antibody; 
CC   providing a second vector encoding a light chain of the antibody; co-
CC   transfecting a mammalian host cell with the first and second vectors; 
CC   culturing the host cell in culture media (preferably serum free) under 
CC   conditions permissive to the secretion of the antibody from the host cell
CC   into the culture media; recovering (and optionally purifying) the 
CC   secreted antibody; and promoting axonal sprouting involving contacting a 
CC   human axon with an anti-NOGO antibody. The antibody is useful in the 
CC   preparation of a medicament for treating or prophylaxis of stroke and 
CC   other neurological disease/disorders (e.g. traumatic brain injury, spinal
CC   cord injury, Alzheimer's disease, frontotemporal dementias (tauopathies),
CC   peripheral neuropathy, Parkinson's disease, Huntington's disease and 
CC   multiple sclerosis); Creutzfeldt-jakob disease (CJD), Schizophrenia, 
CC   amyotrophic lateral sclerosis (ALS), inclusion body myositis. The 
CC   antibody inhibits neurodegeneration and/or promotes functional recovery 
CC   in a human patient suffering, or at risk of developing, stroke or other 
CC   neurological diseases/disorder. This sequence represents an anti-NOGO 
CC   antibody heavy chain variable region.
XX
SQ   Sequence 113 AA;

  Query Match             95.9%;  Score 573.5;  DB 7;  Length 113;
  Best Local Similarity   97.3%;  
  Matches  110;  Conservative    1;  Mismatches    1;  Indels    1;  Gaps    1;

Qy          1 QVQLQQSGAELVKPGASVKISCKASGYAFSNYWMNWVKQRPGKGLEWIGQIYPGDGDTNY 60
              ||||||||||||||||||||||||||||||:|||||||||||||||||||||||||||||
Db          1 QVQLQQSGAELVKPGASVKISCKASGYAFSSYWMNWVKQRPGKGLEWIGQIYPGDGDTNY 60

Qy         61 NGKFKGKATLTADKSSSTAYMQLSSLTSEDSAVYFCA-RGDYWGQGTTLTVSS 112
              ||||||||||||||||||||||||||||||||||||| | |||||||||||||
Db         61 NGKFKGKATLTADKSSSTAYMQLSSLTSEDSAVYFCAVRFDYWGQGTTLTVSS 113

AEB21717
ID   AEB21717 standard; protein; 113 AA.
XX
AC   AEB21717;
XX
DT   08-SEP-2005  (first entry)
XX
DE   Anti-Nogo-antibody 15C3/3 heavy chain variable region.
XX
KW   neuroprotective; nootropic; cerebroprotective; vasotropic;
KW   antiparkinsonian; anticonvulsant; protein production; therapeutic;
KW   pharmaceutical; amyloidosis; metabolic disorder;
KW   cerebrovascular ischemia; cardiovascular disease; neurological disease;
KW   brain injury; injury; spinal cord injury; vulnerary; dementia;
KW   peripheral neuropathy; parkinsons disease; Huntingtons chorea;
KW   genetic disorder; Creutzfeldt Jakob disease; infection;
KW   motor neurone disease; cns-gen.; muscular-gen.; myositis;
KW   antiinflammatory; inflammation; musculoskeletal disease;
KW   Alzheimers disease; degeneration; antibody; heavy chain variable region.
XX
OS   Unidentified.
XX
CC PN   WO2005061545-A2.
XX
CC PD   07-JUL-2005.
XX
CC PF   20-DEC-2004; 2004WO-GB005343.
XX

PR   22-DEC-2003; 2003GB-00029711.
XX
CC PA   (GLAX ) GLAXO GROUP LTD.
XX
CC PI   Hussain I,  Prinjha RK;
XX
DR   WPI; 2005-522181/53.
DR   N-PSDB; AEB21723.
XX
CC PT   Modulating production of amyloidogenic peptide in, e.g. Alzheimer's 
CC PT   disease, by contacting cell and Nogo polypeptide with Nogo antagonist.
XX
CC PS   Example 4; SEQ ID NO 39; 53pp; English.
XX
CC   The invention describes a method of modulating production of an 
CC   amyloidogenic peptide comprising contacting a cell which is expressing 
CC   the precursor from which the amyloidogenic peptide is derived and a Nogo 
CC   polypeptide, with a Nogo antagonist. Also described are: use of a Nogo 
CC   antagonist in the manufacture of a medicament for the treatment or 
CC   prophylaxis of a disease involving amyloidosis; and a method of treatment
CC   or prophylaxis of Alzheimer's disease comprising administering to the 
CC   human in need an anti-Nogo antibody. The invention is used for modulating
CC   production of amyloidogenic peptide in, e.g. Alzheimer's disease, stroke,
CC   traumatic brain injury and spinal cord injury, fronto-temporal dementias,
CC   peripheral neuropathy, Parkinson's disease, Huntington's disease, 
CC   Creutzfeldt-Jakob disease, amyotropic lateral sclerosis, multiple 
CC   sclerosis, or inclusion body myositis. The invention provides an 
CC   unexpected route for therapeutic intervention in particularly Alzheimer's
CC   disease. This is the amino acid sequence of an anti-Nogo-antibody heavy 
CC   chain variable region.
XX
SQ   Sequence 113 AA;

  Query Match             95.9%;  Score 573.5;  DB 7;  Length 113;
  Best Local Similarity   97.3%;  
  Matches  110;  Conservative    1;  Mismatches    1;  Indels    1;  Gaps    1;

Qy          1 QVQLQQSGAELVKPGASVKISCKASGYAFSNYWMNWVKQRPGKGLEWIGQIYPGDGDTNY 60
              ||||||||||||||||||||||||||||||:|||||||||||||||||||||||||||||
Db          1 QVQLQQSGAELVKPGASVKISCKASGYAFSSYWMNWVKQRPGKGLEWIGQIYPGDGDTNY 60

Qy         61 NGKFKGKATLTADKSSSTAYMQLSSLTSEDSAVYFCA-RGDYWGQGTTLTVSS 112
              ||||||||||||||||||||||||||||||||||||| | |||||||||||||
Db         61 NGKFKGKATLTADKSSSTAYMQLSSLTSEDSAVYFCAVRFDYWGQGTTLTVSS 113

BEN47956
ID   BEN47956 standard; protein; 113 AA.
XX
AC   BEN47956;
XX
DT   28-DEC-2017  (first entry)
XX
DE   Anti-NOGO antibody heavy chain variable region, SEQ ID 3061.
XX
KW   NOGO protein; alzheimers disease; antibody production; antibody therapy;
KW   antimicrobial-gen.; antiparkinsonian; brain disease; cerebroprotective;
KW   creutzfeldt jakob disease; degeneration; down syndrome; drug delivery;
KW   expression; frontotemporal dementia; gliosis; growth-disorder-gen.;
KW   heavy chain variable region; monoclonal antibody; motor neurone disease;
KW   multiple system atrophy; neurodegenerative disease; neuroprotective;
KW   nootropic; parkinsons disease; prion infection; prophylactic to disease;
KW   stroke; therapeutic; vasotropic.
XX
OS   Unidentified.
XX
CC PN   WO2017189963-A1.
XX
CC PD   02-NOV-2017.
XX
CC PF   28-APR-2017; 2017WO-US030060.
XX
PR   29-APR-2016; 2016US-0329457P.
PR   27-JUL-2016; 2016US-0367351P.
PR   14-DEC-2016; 2016US-0433973P.
XX
CC PA   (VOYA-) VOYAGER THERAPEUTICS INC.
XX
CC PI   Paul S,  Liu W,  Hou J,  Shu Y;
XX
DR   WPI; 2017-745263/76.

CC PT   New adeno-associated virus particle comprising capsid and viral genome 
CC PT   which comprises inverted terminal repeat region and payload region used 
CC PT   in composition for preventing or treating disease or disorder e.g. Pick's
CC PT   disease.
XX
CC PS   Claim 1; SEQ ID NO 3061; 326pp; English.
XX
CC   The present invention relates to a novel Adeno-associated virus (AAV) 
CC   particle comprising a capsid and a viral genome, useful in a composition 
CC   for preventing or treating disease or disorder. The viral genome 
CC   comprises at least one inverted terminal repeat (ITR) region and a 
CC   payload region, the payload region comprises a regulatory sequence 
CC   operably linked to at least a first nucleic acid segment one or more 
CC   polypeptides or bispecific antibodies or their portions or fragments. 
CC   Also described are: (1) a method for producing a functional antibody in a
CC   subject; (2) a pharmaceutical composition comprising the AAV particle; 
CC   (3) a method for expressing an antibody in a cell or tissue; and (4) a 
CC   method for preventing a disease or disorder in a subject. The AAV 
CC   particle is useful for delivering the antibody in to the cell, which is 
CC   useful for treating disease or disorder. The disease or disorder is 
CC   chosen from tauopathies, tau-associated diseases, Alzheimer's disease 
CC   (AD), frontotemporal dementia and parkinsonism linked to chromosome 17 
CC   (FTDP-17), frontotemporal lobar degeneration (FTLD), chronic traumatic 
CC   encephalopathy (CTE), progressive supranuclear palsy (PSP), Down's 
CC   syndrome, Pick's disease, corticobasal degeneration (CBD), amyotrophic 
CC   lateral sclerosis (ALS), Prion diseases, Creutzfeldt-Jakob disease (CJD),
CC   multiple system atrophy, tangle-only dementia, progressive subcortical 
CC   gliosis, neurodegenerative disease and stroke. The present sequence 
CC   represents an anti-NOGO antibody heavy chain variable region, used for 
CC   preparing the AAV particle.
XX
SQ   Sequence 113 AA;

  Query Match             95.9%;  Score 573.5;  DB 25;  Length 113;
  Best Local Similarity   97.3%;  
  Matches  110;  Conservative    1;  Mismatches    1;  Indels    1;  Gaps    1;

Qy          1 QVQLQQSGAELVKPGASVKISCKASGYAFSNYWMNWVKQRPGKGLEWIGQIYPGDGDTNY 60
              ||||||||||||||||||||||||||||||:|||||||||||||||||||||||||||||
Db          1 QVQLQQSGAELVKPGASVKISCKASGYAFSSYWMNWVKQRPGKGLEWIGQIYPGDGDTNY 60

Qy         61 NGKFKGKATLTADKSSSTAYMQLSSLTSEDSAVYFCA-RGDYWGQGTTLTVSS 112
              ||||||||||||||||||||||||||||||||||||| | |||||||||||||
Db         61 NGKFKGKATLTADKSSSTAYMQLSSLTSEDSAVYFCAVRFDYWGQGTTLTVSS 113

BIP75819
ID   BIP75819 standard; protein; 113 AA.
XX
AC   BIP75819;
XX
DT   07-JAN-2021  (first entry)
XX
DE   TAU114 antibody amino acid sequence, SEQ ID 21092.
XX
KW   VA-DER system; analgesic; antibody; cancer; cerebroprotective;
KW   cytostatic; migraine; ocular disease; ophthalmological; pain;
KW   psychiatric disorder; psychiatric-gen.; stroke; therapeutic; vasotropic;
KW   vectored augementation of protein destruction, expression and regulation.
XX
OS   Synthetic.
XX
CC PN   WO2020227515-A1.
XX
CC PD   12-NOV-2020.
XX
CC PF   07-MAY-2020; 2020WO-US031853.
XX
PR   07-MAY-2019; 2019US-0844433P.
PR   04-MAR-2020; 2020US-0984875P.
XX
CC PA   (VOYA-) VOYAGER THERAPEUTICS INC.
XX
CC PI   Ren X,  Hou J,  Paul S,  Bales K;
XX
DR   WPI; 2020-B03491/096.
XX
CC PT   Vector-based system of augmenting protein destruction, expression and 
CC PT   regulation in pharmaceutical composition and treating migraine, comprises
CC PT   first component comprising nucleic acid vector or plasmid sequence 
CC PT   encoding payload.

CC PS   Claim 5; SEQ ID NO 21092; 1226pp; English.
XX
CC   The present invention relates to a vector-based system of augmenting 
CC   protein destruction, expression and regulation (VA-DER system). The 
CC   system comprises: a first component comprising a nucleic acid vector or 
CC   plasmid sequence encoding a payload; a second component comprising a 
CC   tripartite motif-containing protein 21 (TRIM21) protein or a nucleic acid
CC   sequence encoding a TRIM21 protein; and optionally a third component 
CC   comprising a biomolecule selected from a nucleic acid sequence, a protein
CC   sequence, a lipid, a small molecule and a vitamin. Also described: (1) an
CC   adeno-associated virus (AAV) viral genome comprising a sequence selected 
CC   from SEQ ID NO:32672-32675 (see BIP87399-BIP87402); (2) an AAV particle 
CC   comprising the viral genome and a capsid; (3) a pharmaceutical 
CC   composition comprising the AAV particle; and (4) a method for treating a 
CC   disease, disorder or condition in a subject, which involves administering
CC   the AAV particle to the subject. The pharmaceutical composition can be 
CC   used for treating migraine, stroke, pain, cancer, ocular diseases and 
CC   psychiatric disorder. The VA-DER system generates viral expression 
CC   vectors, inhibits polynucleotide expression and excretion, improves 
CC   bioavailability, reduces metabolism, and modifies distribution within 
CC   body.
XX
SQ   Sequence 113 AA;

  Query Match             95.9%;  Score 573.5;  DB 32;  Length 113;
  Best Local Similarity   97.3%;  
  Matches  110;  Conservative    1;  Mismatches    1;  Indels    1;  Gaps    1;

Qy          1 QVQLQQSGAELVKPGASVKISCKASGYAFSNYWMNWVKQRPGKGLEWIGQIYPGDGDTNY 60
              ||||||||||||||||||||||||||||||:|||||||||||||||||||||||||||||
Db          1 QVQLQQSGAELVKPGASVKISCKASGYAFSSYWMNWVKQRPGKGLEWIGQIYPGDGDTNY 60

Qy         61 NGKFKGKATLTADKSSSTAYMQLSSLTSEDSAVYFCA-RGDYWGQGTTLTVSS 112
              ||||||||||||||||||||||||||||||||||||| | |||||||||||||
Db         61 NGKFKGKATLTADKSSSTAYMQLSSLTSEDSAVYFCAVRFDYWGQGTTLTVSS 113

BCE36556
ID   BCE36556 standard; protein; 116 AA.
XX
AC   BCE36556;
XX
DT   05-NOV-2015  (first entry)
XX
DE   Anti-laminin alpha 4 antibody mature VH, SEQ ID 15.
XX
KW   LAMA4; Laminin alpha-4 subunit; allergy; angiogenesis inhibition;
KW   ankylosing spondylitis; anorectic; antibody; antibody production;
KW   antibody therapy; asthma; autoimmune disease; breast tumor; cancer;
KW   celiac disease; cell adhesion; cell line; crohns disease; cytostatic;
KW   genetic disorder; glioblastoma; glioma; graft versus host disease;
KW   heavy chain variable region; immune inhibition; immunosuppressive;
KW   insulin dependent diabetes; laminin-14 subunit alpha;
KW   laminin-8 subunit alpha; laminin-9 subunit alpha; laurence-moon syndrome;
KW   lung tumor; melanoma; multiple sclerosis; myasthenia gravis;
KW   non-alcoholic steatohepatitis; nutrition-disorder-gen.; obesity;
KW   prader-willi syndrome; prophylactic to disease; psoriasis;
KW   psoriatic arthritis; rheumatoid arthritis; sarcoidosis;
KW   sjoegrens syndrome; skin allergy; stiff person syndrome;
KW   systemic lupus erythematosus; therapeutic; transplant rejection;
KW   ulcerative colitis; uveitis.
XX
OS   Mus sp.
XX
CC PN   WO2015136471-A1.
XX
CC PD   17-SEP-2015.
XX
CC PF   12-MAR-2015; 2015WO-IB051789.
XX
PR   12-MAR-2014; 2014US-0952129P.
PR   11-JUL-2014; 2014US-0023753P.
PR   24-OCT-2014; 2014US-0068286P.
PR   02-DEC-2014; 2014US-0086600P.
XX
CC PA   (PROT-) PROTHENA BIOSCIENCES LTD.
XX
CC PI   Barbour R,  Flanagan K,  Liu Y,  Tam SJ,  Yednock T;
XX
DR   WPI; 2015-56059L/66.
DR   N-PSDB; BCE36632, BCE36641.

CC PT   New antibody that specifically e.g. binds to epitope within laminin-type 
CC PT   globular 1-3 modules of G domain of laminin alpha 4 useful in 
CC PT   pharmaceutical composition for suppressing undesired immune response e.g.
CC PT   autoimmune disease.
XX
CC PS   Claim 13; SEQ ID NO 15; 124pp; English.
XX
CC   The present invention relates to a novel antibody that specifically binds
CC   to an epitope within laminin globular (G) domain-like (LG) 1-3 modules of
CC   G domain of laminin alpha 4, which is useful for suppressing undesired 
CC   immune response. The undesired immune response can be preferably 
CC   autoimmune disease (such as autoimmune diabetes, Crohn's disease, 
CC   ulcerative colitis, multiple sclerosis, stiff-man syndrome, rheumatoid 
CC   arthritis, myasthenia gravis, systemic lupus erythematosus, celiac 
CC   disease, psoriasis, psoriatic arthritis, sarcoidosis, ankylosing 
CC   spondylitis, Sjogren's syndrome, uveitis, graft-versus-host disease, 
CC   transplant rejection, allergy, allergic response, allergic disease 
CC   (allergic contact dermatitis or asthma)). The antibody inhibits binding 
CC   of laminin alpha 4 to melanoma cell adhesion molecule (MCAM). The 
CC   invention further relates to: (1) a humanized or chimeric 19C12 antibody 
CC   that specifically binds to laminin alpha 4; (2) a pharmaceutical 
CC   composition comprising the above-mentioned antibody and a 
CC   pharmaceutically acceptable carrier; (3) a host cell transformed with a 
CC   recombinant expression vector comprising a nucleic acid encoding the 
CC   heavy or light chains of the above-mentioned antibody; (4) a method for 
CC   humanizing an antibody; (5) a method for producing humanized, chimeric or
CC   veneered antibody; (6) a method for producing cell line producing the 
CC   above-mentioned humanized, chimeric, or veneered antibody; (7) a method 
CC   for suppressing an undesired immune response in a patient by 
CC   administering to the patient an effective regime of the above-mentioned 
CC   antibody; (8) a method for treating or effecting prophylaxis of cancer 
CC   (such as melanoma, glioma, glioblastoma, lung cancer or breast cancer) 
CC   and obesity or an obesity-related disease (such as non-alcoholic 
CC   steatohepatitis (NASH), Prader-Willi syndrome, craniopharyngioma, Bardet-
CC   Biedl syndrome or Cohen syndrome) in a patient having or at risk for 
CC   cancer and obesity or the obesity-related disease respectively; (9) a 
CC   method for inhibiting binding of laminin alpha 4 to MCAM or integrin 
CC   alpha 6 beta 1 in a biological sample by contacting the biological sample
CC   with an effective amount of the above-mentioned antibody; (10) a method 
CC   for inhibiting cell adhesion in a biological sample; and (11) a method 
CC   for inhibiting angiogenesis in a patient. The present sequence represents
CC   an anti-laminin alpha 4 (LAMA4, laminin subunit alpha 4, laminin-14 
CC   subunit alpha, laminin-8 subunit alpha and laminin-9 subunit alpha) 
CC   antibody 19C12 mature heavy chain variable region (VH), used in the 
CC   invention for suppressing undesired immune response.
XX
SQ   Sequence 116 AA;

  Query Match             95.3%;  Score 570;  DB 22;  Length 116;
  Best Local Similarity   94.0%;  
  Matches  109;  Conservative    1;  Mismatches    2;  Indels    4;  Gaps    1;

Qy          1 QVQLQQSGAELVKPGASVKISCKASGYAFSNYWMNWVKQRPGKGLEWIGQIYPGDGDTNY 60
              |||||||||||||||||||||||||||||| |||||||||||:|||||||||||||||||
Db          1 QVQLQQSGAELVKPGASVKISCKASGYAFSTYWMNWVKQRPGEGLEWIGQIYPGDGDTNY 60

Qy         61 NGKFKGKATLTADKSSSTAYMQLSSLTSEDSAVYFCARG----DYWGQGTTLTVSS 112
              ||||||||||||||||||||||||||||||||||||||     |||||||||||||
Db         61 NGKFKGKATLTADKSSSTAYMQLSSLTSEDSAVYFCARSDGYYDYWGQGTTLTVSS 116

BEY12145
ID   BEY12145 standard; peptide; 467 AA.
XX
AC   BEY12145;
XX
DT   08-MAR-2018  (first entry)
XX
DE   Anti-CD33 scFv heavy chain variable region (VH) 1H7, SEQ ID 73.
XX
KW   CD33; Immunoglobulin G1; antibody therapy; cancer; cytostatic;
KW   heavy chain variable region; immune stimulation; immunoglobulin gamma 1;
KW   single domain antibody; therapeutic.
XX
OS   Mus musculus.
XX
CC PN   WO2018014001-A1.
XX
CC PD   18-JAN-2018.
XX
CC PF   14-JUL-2017; 2017WO-US042264.

PR   14-JUL-2016; 2016US-0362397P.
PR   31-MAR-2017; 2017US-0480230P.
XX
CC PA   (CANC ) HUTCHINSON CANCER RES CENT FRED.
XX
CC PI   Mehlin C,  Correnti C,  Olson J,  Walter RB,  Bandaranayake A;
CC PI   Laszlo GS;
XX
DR   WPI; 2018-05608Y/10.
XX
CC PT   New group of bi-specific binding domain constructs each targeting a 
CC PT   cancer antigen epitope and an immune cell activating epitope, useful for 
CC PT   treating cancer and stimulating an immune response.
XX
CC PS   Disclosure; SEQ ID NO 73; 96pp; English.
XX
CC   The present invention relates to a novel group of bi-specific binding 
CC   domain constructs (BS-BDC), which specifically targets cancer antigen 
CC   epitope and an immune cell activating epitope, useful for treating cancer
CC   and stimulating an immune response. The invention further relates to: (a)
CC   a composition comprising BS-BDC; (b) a method for treating cancer in a 
CC   subject by administering a composition comprising a group of BS-BDC; and 
CC   (3) a method for stimulating an immune response in a subject by 
CC   administering a composition comprising a group of BS-BDC. The present 
CC   sequence represents an anti-CD33 single chain variable fragment (scFv) 
CC   heavy chain variable region (VH), useful for treating cancer in the 
CC   subject.
XX
SQ   Sequence 467 AA;

  Query Match             95.1%;  Score 568.5;  DB 26;  Length 467;
  Best Local Similarity   94.0%;  
  Matches  110;  Conservative    0;  Mismatches    2;  Indels    5;  Gaps    1;

Qy          1 QVQLQQSGAELVKPGASVKISCKASGYAFSNYWMNWVKQRPGKGLEWIGQIYPGDGDTNY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||| ||||||||
Db         21 QVQLQQSGAELVKPGASVKISCKASGYAFSNYWMNWVKQRPGKGLEWIGQINPGDGDTNY 80

Qy         61 NGKFKGKATLTADKSSSTAYMQLSSLTSEDSAVYFCARG-----DYWGQGTTLTVSS 112
              ||||||||||||||||||||||||||||||||||||||      |||||||||||||
Db         81 NGKFKGKATLTADKSSSTAYMQLSSLTSEDSAVYFCAREDRDYFDYWGQGTTLTVSS 137

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

Chang-Yu Wang
February 7, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649